Exhibit 10.1
 
 
Published CUSIP Number:                     
AMENDED AND RESTATED
CREDIT AGREEMENT
Dated as of September 30, 2009
among
HEALTHCARE REALTY TRUST INCORPORATED,
as Borrower,
and
THE LENDERS PARTY HERETO,
and
BANK OF AMERICA, N.A.,
as Administrative Agent,

BANC OF AMERICA SECURITIES LLC
and
CALYON SECURITIES LLC,
as Joint Lead Arrangers and Joint Book Runners
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Article and Section   Page  
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
1.01 Defined Terms
    1  
1.02 Interpretive Provisions
    26  
1.03 Accounting Terms
    26  
1.04 Rounding
    27  
1.05 References to Agreements and Laws
    27  
1.06 Times of Day
    27  
1.07 Letter of Credit Amounts
    27  
ARTICLE II COMMITMENTS AND EXTENSIONS OF CREDIT
    27  
2.01 Commitments
    27  
2.02 Borrowings, Conversions and Continuations
    29  
2.03 Additional Provisions with respect to Letters of Credit
    30  
2.04 Additional Provisions with respect to Swing Line Loans
    37  
2.05 Repayment of Loans
    39  
2.06 Prepayments
    39  
2.07 Termination or Reduction of Commitments
    41  
2.08 Interest
    41  
2.09 Fees
    42  
2.10 Computation of Interest and Fees
    43  
2.11 Payments Generally; Administrative Agent’s Clawback
    44  
2.12 Sharing of Payments
    46  
2.13 Evidence of Debt
    47  
2.14 Defaulting and Impacted Lenders
    47  
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
    49  
3.01 Taxes
    49  
3.02 Illegality
    52  
3.03 Inability to Determine Rates
    53  
3.04 Increased Cost; Capital Adequacy
    53  
3.05 Compensation for Losses
    55  
3.06 Mitigation Obligations; Replacement of Lenders
    56  
3.07 Survival Losses
    56  
ARTICLE IV
    56  
CONDITIONS PRECEDENT TO EXTENSIONS OF CREDIT
    56  
4.01 Conditions to Initial Extensions of Credit
    56  
4.02 Conditions to Extensions of Credit
    57  
ARTICLE V
    58  
REPRESENTATIONS AND WARRANTIES
    58  
5.01 Corporate Existence and Power
    58  
5.02 Corporate and Governmental Authorization; No Contravention
    58  
5.03 Binding Effect
    59  
5.04 Litigation
    59  
5.05 Compliance with ERISA
    59  

 



--------------------------------------------------------------------------------



 



          Article and Section   Page  
5.06 Environmental Matters
    60  
5.07 Material Subsidiaries and Specified Affiliates
    61  
5.08 Not an Investment Company
    61  
5.09 Margin Stock
    62  
5.10 Compliance with Laws
    62  
5.11 Absence of Liens
    62  
5.12 Indebtedness
    62  
5.13 Contingent Liabilities
    62  
5.14 Investments
    62  
5.15 Solvency
    63  
5.16 Taxes
    63  
5.17 REIT Status
    63  
5.18 Specified Affiliates
    63  
5.19 Financial Condition
    63  
5.20 No Material Adverse Effect
    64  
ARTICLE VI COVENANTS
    64  
6.01 Information
    64  
6.02 Payment of Obligations
    68  
6.03 Maintenance of Property; Insurance
    68  
6.04 Conduct of Business and Maintenance of Existence
    68  
6.05 Compliance with Laws
    69  
6.06 Inspection of Property, Books and Records
    69  
6.07 Negative Pledge
    69  
6.08 Consolidations, Mergers and Sales and Transfers of Assets
    71  
6.09 Creation of Subsidiaries
    71  
6.10 Incurrence and Existence of Debt
    71  
6.11 Transactions with Affiliates
    72  
6.12 Use of Proceeds
    73  
6.13 Organization Documents
    73  
6.14 Investments
    73  
6.15 Repurchase, Retirement or Redemption of Capital Stock; Dividends
    74  
6.16 Financial Covenants
    74  
6.17 Specified Affiliates
    74  
6.18 REIT Status
    74  
6.19 Leases
    75  
6.20 Favorable Treatment
    75  
6.21 Construction in Progress
    75  
6.22 Limitation on Certain Agreements
    75  
ARTICLE VII
    75  
EVENTS OF DEFAULT AND REMEDIES
    75  
7.01 Events of Default
    75  
7.02 Application of Funds
    78  
ARTICLE VIII ADMINISTRATIVE AGENT
    79  
8.01 Appointment and Authority
    79  
8.02 Rights as a Lender
    79  
8.03 Exculpatory Provisions
    79  

ii



--------------------------------------------------------------------------------



 



          Article and Section   Page  
8.04 Reliance by Administrative Agent
    80  
8.05 Delegation of Duties
    81  
8.06 Resignation of Administrative Agent
    81  
8.07 Non-Reliance on Administrative Agent and Other Lenders
    82  
8.08 No Other Duties, Etc
    82  
8.09 Administrative Agent May File Proofs of Claim
    82  
8.10 Guaranty Matters
    83  
ARTICLE IX MISCELLANEOUS
    84  
9.01 Amendments, Etc
    84  
9.02 Notices and Other Communications; Facsimile Copies
    85  
9.03 No Waiver; Cumulative Remedies
    88  
9.04 Attorney Costs, Expenses and Taxes
    88  
9.05 Indemnification by the Borrower
    89  
9.06 Payments Set Aside
    90  
9.07 Successors and Assigns
    90  
9.08 Confidentiality
    94  
9.09 Set-off
    95  
9.10 Interest Rate Limitation
    96  
9.11 Counterparts
    96  
9.12 Integration; Effectiveness
    96  
9.13 Survival of Representations and Warranties
    97  
9.14 Severability
    97  
9.15 Replacement of Lenders
    97  
9.17 GOVERNING LAW
    98  
9.18 WAIVER OF RIGHT TO TRIAL BY JURY
    99  
9.19 No Conflict
    100  
9.20 USA PATRIOT Act Notice
    100  
9.21 No Advisory or Fiduciary Responsibility
    100  
9.22 Electronic Execution of Assignments and Certain Other Documents
    101  
9.23 Entire Agreement
    101  

iii



--------------------------------------------------------------------------------



 



SCHEDULES

     
2.01
  Lenders and Commitments
2.03
  Existing Letters of Credit
5.04
  Litigation
5.06
  Environmental Matters
5.07
  Material Subsidiaries and Specified Affiliates
5.10
  Compliance with Laws
5.12
  Indebtedness
5.13
  Contingent Liabilities
5.14
  Investments
9.02
  Notice Addresses

EXHIBITS

     
2.02
  Form of Loan Notice
2.13-1
  Form of Revolving Note
2.13-2
  Form of Swing Line Note
6.01
  Form of Compliance Certificate
6.20
  Form of Guaranty
9.07
  Form of Assignment and Assumption

iv



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
     This AMENDED AND RESTATED CREDIT AGREEMENT (as amended, restated,
supplemented and otherwise modified from time to time, this “Credit Agreement”)
is entered into as of September 30, 2009, among HEALTHCARE REALTY TRUST
INCORPORATED, a Maryland corporation (the “Borrower”), the Lenders party hereto,
and BANK OF AMERICA, N.A., as Administrative Agent.
     WHEREAS, a $400 million revolving credit facility was established in favor
of the Borrower pursuant to the terms of that certain Credit Agreement dated as
of January 25, 2006 (as amended and modified, the “Existing Credit Agreement”)
among the Borrower, the lenders party thereto and Bank of America, N.A., as
administrative agent;
     WHEREAS, the Borrower has requested certain modifications to the Existing
Credit Agreement;
     WHEREAS, the Lenders have agreed to the requested modifications on the
terms and conditions provided herein; and
     WHEREAS, this Credit Agreement is given in amendment to, restatement of and
substitution for the Existing Credit Agreement.
     NOW, THEREFORE, in consideration of these premises and the mutual covenants
and agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms.
     As used in this Credit Agreement, the following terms have the meanings set
forth below:
     “Acquisition” means the purchase or acquisition by any Person of (a) more
than 50% of the Capital Stock with ordinary voting power of another Person or
(b) all or any substantial portion of the property (other than Capital Stock) of
another Person, whether or not involving a merger or consolidation with such
Person.
     “Adequate Assurance” means
     (a) with respect to Revolving Loans, such assurance as the Administrative
Agent may require, in its discretion,

 



--------------------------------------------------------------------------------



 



     (b) with respect to L/C Obligations, such assurance as the L/C Issuer may
require, in its discretion, and
     (c) with respect to Swing Line Loans, such assurance as the Swing Line
Lender may require, in its discretion,
in each case, that the Defaulting Lender will be capable of funding its portion
of Revolving Obligations and participation interests therein and otherwise
honoring its existing and future obligations hereunder and under the other
Credit Documents, including the posting of cash collateral or letters of credit,
in each case in form and substance and pursuant to arrangements satisfactory to
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
appropriate, in their discretion.
     “Administrative Agent” means Bank of America in its capacity as
administrative agent for the Lenders under any of the Credit Documents, or any
successor administrative agent.
     “Administrative Agent’s Fee Letter” means the letter agreement dated as of
August 6, 2009 among the Borrower, the BAS and the Administrative Agent, as
amended and modified.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 9.02, or such other
address or account as the Administrative Agent may from time to time notify the
Borrower and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Agent-Related Persons” means the Related Parties of the Administrative
Agent.
     “Aggregate Commitment Percentage” means, for each Lender, a fraction
(expressed as a percentage carried to the ninth decimal place), the numerator of
which is the sum of the amount of such Lender’s respective Revolving Commitment
and the denominator of which is the sum of the Aggregate Revolving Commitments.
     “Aggregate Revolving Commitments” means the Revolving Commitments of all
the Lenders.
     “Aggregate Revolving Committed Amount” means as provided in
Section 2.01(a).
     “Applicable Percentage” means, for any day, the rate per annum set forth
below opposite the applicable Debt Rating:

2



--------------------------------------------------------------------------------



 



                          Revolving Loans                 that are   Revolving  
      Debt Ratings   Eurodollar Rate   Loans that         (or their   Loans and
Letter   are Base   Facility Pricing Level   equivalents)   of Credit Fees  
Rate Loans   Fee 1   A-/A3 or better   2.15%   0.90%   0.40% 2   BBB+/ Baa1  
2.30%   1.05%   0.40% 3   BBB/ Baa2   2.55%   1.30%   0.40% 4   BBB-/ Baa3  
2.80%   1.55%   0.40% 5   below BBB-/Baa3   3.20%   1.95%   0.50%

The Borrower will maintain a Debt Rating at all times with at least two
(2) Ratings Services, and the Borrower may, at its option, obtain a third Debt
Rating from another Ratings Service. The applicable Pricing Level will be
determined by reference to the Debt Ratings; provided that:
     (a) if Debt Ratings are provided by two (2) Ratings Services and the Debt
Ratings by the Rating Services indicate different Pricing Levels, then (A) if
they are only one level apart, the applicable Pricing Level shall be determined
by reference to the higher or better Debt Rating and shall be set at the Pricing
Level indicated thereby, and (B) if they are more than one level apart, the
applicable Pricing Level shall be determined by reference to the lower (or
worse) Debt Rating and shall be set at one Pricing Level above the Pricing Level
that would be indicated by the lower Debt Rating (e.g., if the Debt Rating by
one of the Rating Services is A- and the Debt Rating by another of the Rating
Services is Baa3, the Applicable Percentage would be set at Pricing Level 3),
     (b) if Debt Ratings are provided by three (3) or more Ratings Services
acceptable to the Administrative Agent and the Debt Ratings indicate different
Pricing Levels, then the applicable Pricing Level shall be determined by
reference to the lower of the two (2) highest (or best) Debt Ratings and shall
be set at the Pricing Level indicated thereby, and
     (c) if a Debt Rating is not provided by at least two (2) Ratings Services,
or if no Debt Rating is available, then the Applicable Percentage shall be
Pricing Level 5.
The Applicable Percentage shall be determined and adjusted on the first Business
Day following the date of any change in the Debt Rating. Adjustments in the
Applicable Percentage shall be effective as to all Extensions of Credit,
existing and prospective, from the date of adjustment. Determinations by the
Administrative Agent of the applicable Pricing Level shall be conclusive absent
manifest error. The Administrative Agent shall promptly notify the Lenders of
changes in the Applicable Percentage.
     “Approved Bank” means as provided in the definition of “Cash Equivalents”.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

3



--------------------------------------------------------------------------------



 



     “Arrangers” means BAS and Calyon Securities in their capacities as joint
lead arrangers and joint book runners.
     “Asset Sale” means any sale, lease or other disposition (including any such
transaction effected by way of merger, amalgamation or consolidation) by the
Borrower or any of its Subsidiaries or Specified Affiliates subsequent to the
date hereof of any asset (including stock), including without limitation any
sale-leaseback transaction, whether or not involving a Capital Lease, but
excluding (a) any sale, lease or other disposition in the ordinary course of
business of real property which is the subject of mortgage liens permitted
hereunder, (b) any sale, lease or other disposition of raw materials, supplies
or other nonfixed assets in the ordinary course of business, (c) any sale, lease
or other disposition of surplus, obsolete or worn out machinery, equipment,
molds or other manufacturing equipment in the ordinary course of business to the
extent that the aggregate book value of all of such assets sold, leased or
otherwise disposed of in a fiscal year does not exceed $5 million, (d) any sale
or other disposition in the ordinary course of business of readily marketable
securities, (e) any disposition of cash not prohibited hereunder, and (f) the
issuance of any shares of stock in any Specified Affiliate to any officer,
director or employee of the Borrower.
     “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit 9.07.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Attorney Costs” means and includes all fees, expenses and disbursements of
any law firm or other external counsel.
     “Attributable Principal Amount” means (a) in the case of capital leases,
the amount of capital lease obligations determined in accordance with GAAP,
(b) in the case of Synthetic Leases, an amount determined by capitalization of
the remaining lease payments thereunder as if it were a capital lease determined
in accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve amounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment and (d) in the case of Sale and
Leaseback Transactions, the present value (discounted in accordance with GAAP at
the debt rate implied in the applicable lease) of the obligations of the lessee
for rental payments during the term of such lease).
     “Bank of America” means Bank of America, N.A., together with its
successors.
     “BAS” means Banc of America Securities LLC, together with its successors.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 0.5%, (b) the Prime Rate and
(c) except during a Eurodollar Unavailability Period, the Daily Floating
Eurodollar Rate plus 1.25%.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.

4



--------------------------------------------------------------------------------



 



     “BBA LIBOR” means as provided in the definition of “Eurodollar Base Rate”.
     “Borrower” means as provided in the recitals hereto.
     “Borrower Materials” means as provided in Section 6.01.
     “Borrowing” means (a) a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period, or (b) a borrowing of Swing Line Loans, as appropriate.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan or any Base Rate Loan bearing
interest at a rate based on the Daily Floating Eurodollar Rate, means any such
day on which dealings in Dollar deposits are conducted by and between banks in
the London interbank eurodollar market.
     “Calyon Securities” means Calyon Securities LLC, together with its
successors.
     “Capital Lease” means a lease that would be capitalized on a balance sheet
of the lessee prepared in accordance with GAAP.
     “Capital Stock” means (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
     “Cash Collateral” means cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer pledged and deposited with or delivered
to the Administrative Agent, for the benefit of the L/C Issuer and the Lenders,
as collateral for the L/C Obligations.
     “Cash Equivalents” means (a) securities issued or directly and fully
guaranteed or insured by (i) the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) having maturities of not more than twelve (12) months from
the date of acquisition, (b) time deposits and certificates of deposit of
(i) any Lender, (ii) any domestic commercial bank of recognized standing having
capital and surplus in excess of $500 million or (iii) any bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof (each an “Approved
Bank”), in each case with maturities of not more than 270 days from the date of
acquisition, (c) commercial paper and variable or fixed rate notes issued by any
Approved Bank (or by the parent company thereof) or any variable rate notes
issued by, or guaranteed by, any domestic corporation rated A-1 (or the
equivalent thereof) or better by S&P or P-1 (or the equivalent thereof)

5



--------------------------------------------------------------------------------



 



or better by Moody’s and maturing within six (6) months of the date of
acquisition, (d) repurchase agreements entered into by any Person with a bank or
trust company (including any of the Lenders) or recognized securities dealer
having capital and surplus in excess of $500 million for direct obligations
issued by or fully guaranteed by the United States in which such Person shall
have a perfected first priority security interest (subject to no other Liens)
and having, on the date of purchase thereof, a fair market value of at least
100% of the amount of the repurchase obligations and (e) Investments (classified
in accordance with GAAP as current assets) in money market investment programs
registered under the Investment Company Act of 1940, as amended, that are
administered by reputable financial institutions having capital of at least
$500 million and the portfolios of which are limited to Investments of the
character described in the foregoing subclauses hereof.
     “CERCLA” means as provided in Section 5.06.
     “CERCLIS” means as provided in Section 5.06.
     “Change in Law” means the occurrence, after the date of this Credit
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority.
     “Change of Control” means the occurrence of any of the following events:
(a) any Person or two (2) or more Persons acting in concert shall have acquired
beneficial ownership, directly or indirectly, of, or shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation, will result in its or their acquisition of or control
over, voting stock of the Borrower (or other securities convertible into such
voting stock) representing 35% or more of the combined voting power of all
voting stock of the Borrower, or (b) during any period of up to twenty-four
(24) consecutive months, commencing after the Closing Date, individuals who at
the beginning of such twenty-four (24) month period were directors of the
Borrower (together with any new director whose election by the Borrower’s Board
of Directors or whose nomination for election by the Borrower’s shareholders was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the directors of the Borrower then in office.
As used herein, “beneficial ownership” shall have the meaning provided in
Rule 13d-3 of the SEC under the Securities Exchange Act of 1934.
     “Closing Date” means the date hereof.
     “Commitment Period” means the period from and including the Closing Date to
the earlier of (a) in the case of Revolving Loans and Swing Line Loans, the
Revolving Termination Date, and, in the case of the Letters of Credit, the
Letter of Credit Expiration Date, or (b) the date on which the Revolving
Commitments shall have been terminated as provided herein.
     “Compliance Certificate” means as provided in Section 6.01(c).

6



--------------------------------------------------------------------------------



 



     “Confidential Information” means as provided in Section 9.08.
     “Consolidated EBITDA” means, for any period for the Consolidated Group, the
sum of (a) net income attributable to common stockholders (or its equivalent)
plus (b) to the extent deducted in determining net income attributable to common
stockholders (or its equivalent), (i) Consolidated Interest Expense, (ii) the
amount of income taxes (or minus the amount of tax benefits) and
(iii) depreciation and amortization, in each case on a consolidated basis
determined in accordance with GAAP. Except as otherwise expressly provided, the
applicable period shall be for the four (4) consecutive fiscal quarters ending
as of the date of determination.
     “Consolidated Fixed Charge Coverage Ratio” means the ratio of Consolidated
EBITDA to Consolidated Fixed Charges.
     “Consolidated Fixed Charges” means, for any period for the Consolidated
Group, the sum of (a) Consolidated Interest Expense plus (b) current scheduled
principal payments of Funded Debt (including, for purposes hereof, current
scheduled reductions in commitments, but excluding any “balloon” payment or
final payment at maturity that is significantly larger than the scheduled
payments that preceded it) for the period of four (4) consecutive fiscal
quarters beginning the day after the date of determination plus (c) dividends
and distributions on preferred stock, if any, and redemptions and repurchases
thereof, in each case on a consolidated basis determined in accordance with
GAAP. Except as otherwise expressly provided, the applicable period shall be for
the four (4) consecutive fiscal quarters ending as of the date of determination.
     “Consolidated Group” means the Borrower and its consolidated subsidiaries,
as determined in accordance with GAAP.
     “Consolidated Interest Expense” means, for any period for the Consolidated
Group, all interest expense and letter of credit fee expense, on a consolidated
basis in accordance with GAAP, but including, in any event, the interest
component under Capital Leases and the implied interest component under
Securitization Transactions. Except as otherwise expressly provided, the
applicable period shall be for the four (4) consecutive fiscal quarters ending
as of the date of determination.
     “Consolidated Leverage Ratio” means the ratio of Consolidated Total Debt to
the sum of (a) Consolidated Total Capital plus (b) accumulated depreciation
determined on a consolidated basis in accordance with GAAP.
     “Consolidated Secured Debt” means the aggregate principal amount of all
Indebtedness of the Consolidated Group secured by a Lien on any property owned
or leased by them.
     “Consolidated Secured Leverage Ratio” means the ratio of Consolidated
Secured Debt to the sum of (a) Consolidated Total Capital plus (b) accumulated
depreciation determined on a consolidated basis in accordance with GAAP.

7



--------------------------------------------------------------------------------



 



     “Consolidated Subsidiary” means at any date any Subsidiary or other entity
the accounts of which would be consolidated with those of the Borrower in its
consolidated financial statements if such statements were prepared as of such
date. For purposes of this Credit Agreement, Specified Affiliates of the
Borrower shall be classified as Consolidated Subsidiaries.
     “Consolidated Tangible Net Worth” means, for the Consolidated Group,
stockholders’ equity on a consolidated basis determined in accordance with GAAP,
but with no upward adjustments due to any revaluation of assets, minus all
Intangible Assets.
     “Consolidated Total Capital” means the sum of (a) Consolidated Tangible Net
Worth plus (b) Consolidated Total Debt.
     “Consolidated Total Debt” means all Indebtedness of the Consolidated Group
determined on a consolidated basis.
     “Consolidated Unencumbered EBITDA” means the portion of Consolidated EBITDA
that is generated by Consolidated Unencumbered Realty.
     “Consolidated Unencumbered Interest Expense” means the portion of
Consolidated Interest Expense that is not attributable to Consolidated Secured
Debt.
     “Consolidated Unencumbered Leverage Ratio” means the ratio of Consolidated
Unsecured Debt to Consolidated Unencumbered Realty.
     “Consolidated Unencumbered Realty” means, for the Consolidated Group, the
book value of all realty (prior to deduction for accumulated depreciation) minus
the book value of real property (prior to deduction for accumulated
depreciation) which is subject of mortgage Liens as described in clauses (c) and
(k) of Section 6.07.
     “Consolidated Unsecured Coverage Ratio” means the ratio of Consolidated
Unencumbered EBITDA to Consolidated Unencumbered Interest Expense.
     “Consolidated Unsecured Debt” means the portion of Consolidated Total Debt
that is not Consolidated Secured Debt.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.
     “Credit Agreement” means as set forth in the introductory paragraph hereof.

8



--------------------------------------------------------------------------------



 



     “Credit Documents” means this Credit Agreement, the Notes, each Issuer
Document, the Guaranties, if any, the Administrative Agent’s Fee Letter, the
Letters of Credit and the Compliance Certificates.
     “Credit Parties” means, collectively, the Borrower and the Guarantors, if
any.
     “Daily Floating Eurodollar Rate” means, for each day, a fluctuating per
annum rate equal to (i) BBA LIBOR, at approximately 11:00 a.m., London time, two
(2) Business Days prior to the date of determination (provided that if such date
is not a London Banking Day, the next preceding London Banking Day) for Dollar
deposits (for delivery on such date) with a term equivalent to one (1) month or
(ii) if such rate is not available at such time for any reason, the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in same day funds in the
approximate amount of the Base Rate Loan being made, continued or converted by
Bank of America and with a term equivalent to one month would be offered by Bank
of America’s London Branch to major banks in the London interbank Eurodollar
market at their request at approximately 11:00 a.m. London time on the date of
determination. If the Administrative Agent is not able to determine the rate
pursuant to this clause (b), then such rate shall be deemed to be the Prime
Rate.
     “Debt Rating” means the rating by a Ratings Service for the Borrower’s
senior unsecured (non-credit enhanced) long-term debt.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event, act or condition that, with notice, the passage
of time, or both, would constitute an Event of Default.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Revolving Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one (1) Business Day of the date required to be funded by it hereunder and has
not cured such failure prior to the date of determination, (b) has otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within one (1) Business Day of the
date when due, unless the subject of a good faith dispute, and has not cured
such failure prior to the date of determination, (c) has been deemed insolvent
or become the subject of a bankruptcy or insolvency proceeding, or (d) with
respect to which the Federal Deposit Insurance Corporation has been appointed
receiver or conservator by a federal or state chartering authority or otherwise
pursuant to the FDI Act (12 U.S.C. § 11(c)), unless in respect of this clause
(d), the Lender provides Adequate Assurance to the Administrative Agent, the L/C
Issuer and the Swingline Lender, as appropriate, in which case, such Lender
shall not be deemed a Defaulting Lender solely for purposes of clause (d).

9



--------------------------------------------------------------------------------



 



     “Defaulting Lender Account” has the meaning provided in Section 2.14(a).
     “Default Rate” means an interest rate equal to (a) the Base Rate plus
(b) the Applicable Percentage, if any, applicable to Base Rate Loans plus (c) 3%
per annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Percentage) otherwise applicable to such Loan plus 3% per annum, in
each case to the fullest extent permitted by applicable Law.
     “Dollar” or “$” means the lawful currency of the United States.
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(iii), (v), (vi) and (vii) (subject to such
consents, if any, as may be required under Section 9.07(b)(iii)).
     “Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
     “Equity Transaction” means, with respect to any member of the Consolidated
Group, any issuance or sale of shares of its Capital Stock, other than an
issuance (a) to a member of the Consolidated Group, (b) in connection with a
conversion of debt securities to equity, (c) in connection with the exercise by
a present or former employee, officer or director under a stock incentive plan,
stock option plan or other equity-based compensation plan or arrangement, or
(d) in connection with any Acquisition permitted hereunder.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition that could reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC

10



--------------------------------------------------------------------------------



 



premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.
     “Eurodollar Base Rate” means:
     (a) For any Interest Period with respect to a Eurodollar Rate Loan, the
rate per annum equal to (i) the British Bankers Association LIBOR Rate as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) (“BBA LIBOR”), at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted by Bank of America and with a term equivalent
to such Interest Period would be offered by Bank of America’s London Branch (or
other Bank of America branch or Affiliate) to major banks in the London or other
offshore interbank Eurodollar market at their request at approximately
11:00 a.m. London time two (2) Business Days prior to the commencement of such
Interest Period.
     (b) For any interest rate calculation with respect to a Base Rate Loan, the
Daily Floating Eurodollar Rate.
     “Eurodollar Rate” means for any Interest Period with respect to a
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

             
Eurodollar Rate
  =                  Eurodollar Base Rate
 
1.00 – Eurodollar Reserve Percentage    

     “Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
the Eurodollar Rate.
     “Eurodollar Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
(5) decimal places) in effect on such day, whether or not applicable to any
Lender, under regulations issued from time to time by the FRB for determining
the maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The Eurodollar Rate for each
outstanding Eurodollar Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.
     “Eurodollar Unavailability Period” means any period of time during which a
notice delivered to the Borrower in accordance with Section 3.03 shall remain in
force and effect.

11



--------------------------------------------------------------------------------



 



     “Event of Acceleration” means any of the events or conditions set forth in
Sections 7.01(g), (h) or (i) with respect to the Borrower.
     “Event of Default” means as provided in Section 7.01.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 9.15), any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.01(a).
     “Existing Credit Agreement” means as provided in the recitals hereof.
     “Existing Letters of Credit” means the standby letters of credit
outstanding on the Closing Date and identified on Schedule 2.03.
     “Extension of Credit” means (i) any Borrowing and (ii) any L/C Credit
Extension.
     “Facility Fee” means as provided in Section 2.09(a).
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
immediately succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the immediately preceding Business Day as so published on the immediately
succeeding Business Day, and (b) if no such rate is so published on such
immediately succeeding Business Day, the Federal Funds Rate for such day shall
be the average rate (rounded upward, if necessary, to the next 1/100th of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, the United States, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

12



--------------------------------------------------------------------------------



 



     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “Funded Debt” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations for borrowed money, whether current or long-term
(including the Obligations hereunder), and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;
     (b) all purchase money indebtedness (including indebtedness and obligations
in respect of conditional sales and title retention arrangements, except for
customary conditional sales and title retention arrangements with suppliers that
are entered into in the ordinary course of business) and all indebtedness and
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable incurred the ordinary course of business and
payable on customary trade terms);
     (c) all direct obligations under letters of credit (including standby and
commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;
     (d) the Attributable Principal Amount of capital leases and Synthetic
Leases;
     (e) the Attributable Principal Amount of Securitization Transactions;
     (f) all preferred stock and comparable equity interests providing for
mandatory redemption, sinking fund or other like payments;
     (g) Support Obligations in respect of Funded Debt of another Person;
     (h) Funded Debt of any partnership or joint venture or other similar entity
in which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof.
For purposes hereof, the amount of Funded Debt shall be determined based on the
outstanding principal amount in the case of borrowed money indebtedness under
clause (a) and purchase money indebtedness and the deferred purchase obligations
under clause (b), based on the maximum amount available to be drawn in the case
of letter of credit obligations and the other

13



--------------------------------------------------------------------------------



 



obligations under clause (c), and based on the amount of Funded Debt that is the
subject of the Support Obligations in the case of Support Obligations under
clause (g).
     “GAAP” means generally accepted accounting principles in effect in the
United States applied on a consistent basis as set forth in (a) the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, (b) statements and pronouncements of the Financial
Accounting Standards Board and (c) interpretations of the SEC (including
published staff interpretations), in each case subject to the provisions of
Section 1.03. Accounting principles are applied on a “consistent basis” when the
accounting principles applied in a current period are comparable in all material
respects to those accounting principles applied in a preceding period, except to
the extent that new accounting standards have been adopted by such organizations
applicable as of the current period.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Guarantor” means any party that may give a guaranty of the loans and
obligations hereunder in substantially the form of Exhibit 6.20 or other form
reasonably satisfactory to the Administrative Agent and the Required Lenders, in
each case as amended, supplemented or otherwise modified from time to time.
     “Guaranties” means those guaranty agreements, if any, given in respect of
the loans and obligations owing under this Credit Agreement, as amended,
supplemented or otherwise modified from time to time.
     “Hazardous Substance” means any toxic or hazardous substance, including
petroleum and its derivatives regulated under the Environmental Laws.
     “Honor Date” means as provided in Section 2.03(c).
     “Impacted Lender” means any Lender as to which (a) the L/C Issuer has a
reasonable good faith belief after inquiry that the Lender has defaulted in
fulfilling its obligations under one or more other syndicated credit facilities
or (b) an entity that controls the Lender has been deemed insolvent or become
subject to a bankruptcy or other similar proceeding.
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all Funded Debt;
     (b) all contingent obligations under letters of credit (including standby
and commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements)

14



--------------------------------------------------------------------------------



 



to the extent such instruments or agreements support financial, rather than
performance, obligations;
     (c) net obligations under any Swap Contract;
     (d) Support Obligations in respect of Indebtedness of another Person; and
     (e) Indebtedness of any partnership or joint venture or other similar
entity in which such Person is a general partner or joint venturer, and, as
such, has personal liability for such obligations, but only to the extent there
is recourse to such Person for payment thereof.
For purposes hereof, the amount of Indebtedness shall be determined based on
Swap Termination Value in the case of net obligations under Swap Contracts under
clause (c) and based on the outstanding principal amount of the Indebtedness
that is the subject of the Support Obligations in the case of Support
Obligations under clause (d).
     “Indemnified Liabilities” means as provided in Section 9.05.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” means as provided in Section 9.05.
     “Individual Subsidiary Test” means as provided in the definition of
“Material Subsidiaries” in this Section 1.01.
     “Intangible Assets” means all assets consisting of goodwill, patents, trade
names, trademarks, copyrights, franchises, experimental expense, organization
expense, unamortized debt discount and expense, deferred assets (other than
prepaid insurance and prepaid taxes), the excess of cost of shares acquired over
book value of related assets and such other assets as are properly classified as
“intangible assets” in accordance with GAAP, but excluding, for purposes hereof,
leasehold intangible assets recorded by the Borrower in connection with the
Borrower’s acquisition of real estate operations in accordance with Statement
141 (R) promulgated by the Financial Accounting Standards Board.
     “Interest Payment Date” means, (a) as to any Base Rate Loan and any Swing
Line Loan, the last Business Day of each March, June, September and December,
the Revolving Termination Date, and in the case of any Swing Line Loan, any
other dates as may be mutually agreed upon by the Borrower and the Swing Line
Lender and (b) as to any Eurodollar Rate Loan (other than Swing Line Loans), the
last Business Day of each Interest Period for such Loan, the date of repayment
of principal of such Loan and the Revolving Termination Date, and in addition,
where the applicable Interest Period exceeds three (3) months, the date every
three (3) months after the beginning of such Interest Period. If an Interest
Payment Date falls on a date that is not a Business Day, such Interest Payment
Date shall be deemed to be the immediately succeeding Business Day.

15



--------------------------------------------------------------------------------



 



     “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one (1), two (2),
three (3) or six (6) months thereafter, as selected by the Borrower in its Loan
Notice; provided that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the immediately succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the immediately preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (c) no Interest Period with respect to any Revolving Loan shall extend
beyond the Revolving Termination Date.
     “Internal Revenue Code” means the Internal Revenue Code of 1986.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, guaranty or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other
Person, or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of assets of another Person that constitute a business unit.
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
     “Investment Policy” means the Borrower’s investment policy as disclosed in
its filings with the SEC from time to time.
     “IRS” means the United States Internal Revenue Service.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
     “Laws” means, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any

16



--------------------------------------------------------------------------------



 



Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.
     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing.
     “L/C Borrowing” means any extension of credit resulting from a drawing
under any Letter of Credit that has not been reimbursed or refinanced as a
Borrowing of Revolving Loans.
     “L/C Commitment” means, with respect to the L/C Issuer, the commitment of
the L/C Issuer to issue and to honor payment obligations under Letters of
Credit, and, with respect to each Lender, the commitment of such Lender to
purchase participation interests in L/C Obligations up to such Lender’s
Revolving Commitment Percentage thereof.
     “L/C Committed Amount” means as provided in Section 2.01(b).
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.
     “L/C Customary Charges” means as provided in Section 2.09(c)(ii).
     “L/C Fronting Fee” means as provided in Section 2.09(c)(ii).
     “L/C Issuer” means (a) as to Existing Letters of Credit, those Lenders
identified as an issuer on Schedule 2.03, and (b) as to Letters of Credit issued
hereunder, Bank of America in its capacity as issuer of Letters of Credit
hereunder, in each case together with its successors in such capacity.
     “L/C Issuer Fees” means as provided in Section 2.09(c)(ii).
     “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.07. For all purposes of this Credit Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
     “Lender” means each of the Persons identified as a “Lender” on the
signature pages hereto (and, as appropriate, includes the L/C Issuer and the
Swing Line Lender) and each Person who joins as a Lender pursuant to the terms
hereof, together with their respective successors and assigns.

17



--------------------------------------------------------------------------------



 



     “Lending Office” means, as to any Lender, the office or offices of such
Lender set forth in such Lender’s Administrative Questionnaire or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
     “Letter of Credit” means each Existing Letter of Credit and each standby
letter of credit issued hereunder.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
     “Letter of Credit Expiration Date” means the day that is five (5) Business
Days prior to the Revolving Termination Date then in effect (or, if such day is
not a Business Day, the immediately preceding Business Day).
     “Letter of Credit Fee” means as provided in Section 2.09(c)(i).
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).
     “Loan” means any Revolving Loan or any Swing Line Loan and the Base Rate
Loans and Eurodollar Rate Loans comprising such Loans.
     “Loan Notice” means a notice of (a) a Borrowing of Loans (including Swing
Line Loans), (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, which, if in writing, shall be
substantially in the form of Exhibit 2.02.
     “London Banking Day” means a day on which banks in London are open for
business and dealing in offshore dollars.
     “Master Agreement” means as provided in the definition of “Swap Contract”.
     “Material Adverse Effect” means a material adverse effect on (i) the
condition (financial or otherwise), operations, business, assets, liabilities or
prospects of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Borrower to perform any material obligation under the Credit
Documents, or (iii) the rights and remedies of the Administrative Agent and the
Lenders under the Credit Documents.
     “Material Subsidiary” means any Subsidiary of the Borrower with net assets
or revenues in excess of 1.5% of the Borrower’s consolidated net assets or
revenues for the most recently ended quarterly period for which financial
statements are available (the “Individual Subsidiary Test”); provided, however,
that the aggregate net assets and revenues of the Material Subsidiaries shall
equal at least 90% of the Borrower’s consolidated net assets and revenues for
the most recently ended quarterly period for which financial statements are
available. In the

18



--------------------------------------------------------------------------------



 



event that the aggregate net assets and revenues of Subsidiaries meeting the
Individual Subsidiary Test do not equal 90% of the Borrower’s consolidated net
assets and revenues, then the Subsidiaries that do not meet the Individual
Subsidiary Test (starting with the largest Subsidiary based on net assets and
revenue and working down in each case to the next largest Subsidiary based on
net assets and revenue) that are necessary to make the aggregate net assets and
revenues of the Material Subsidiaries equal at least 90% of the net assets and
revenues of the Borrower for the most recently ended quarterly period for which
financial statements are available, shall be included in the definition of
Material Subsidiaries.
     “Maximum Rate” means as provided in Section 9.10.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five
(5) plan years, has made or been obligated to make contributions.
     “Non-Consenting Lender” means as provided in Section 9.15.
     “Notes” means the Revolving Notes and the Swing Line Note.
     “Obligations” means, without duplication, (a) all advances to, and debts,
liabilities, obligations, covenants and duties of, any Credit Party arising
under any Credit Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Credit Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding, (b) all
obligations under any Swap Contract entered into with any Lender or any
Affiliate thereof (even if such Lender subsequently ceases to be a Lender under
this Credit Agreement for any reason) and (c) all obligations under any Treasury
Management Agreement between any Credit Party and any Lender or Affiliate of a
Lender.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

19



--------------------------------------------------------------------------------



 



     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Credit Agreement
or any other Credit Document.
     “Outstanding Amount” means (a) with respect to Revolving Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of Revolving Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the aggregate outstanding amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.
     “Participant” means as provided in Section 9.07(d).
     “Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)).
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “PCB” means as provided in Section 5.06(b).
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five (5) plan years.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.
     “Platform” means as provided in Section 6.01.
     “Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.” The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in the “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

20



--------------------------------------------------------------------------------



 



     “Public Lender” means as provided in Section 6.01.
     “Ratings Service” means any nationally recognized rating agency reasonably
acceptable to the Administrative Agent.
     “Register” means as provided in Section 9.07(c).
     “Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
     “Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
     “Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
     “REIT” means a real estate investment trust as defined in Sections 856-860
of the Internal Revenue Code.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
advisors and attorneys-in-fact of such Person and of such Person’s Affiliates.
     “Release” means as provided in Section 5.06(a).
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.
     “Request for Extension of Credit” means (a) with respect to a Borrowing of
Loans (including Swing Line Loans) or the conversion or continuation of Loans, a
Loan Notice and (b) with respect to an L/C Credit Extension, a Letter of Credit
Application.
     “Required Lenders” means, as of any date of determination, Lenders having
more than 50% of the Aggregate Revolving Commitments or, if the commitment of
each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 7.01, Lenders holding
in the aggregate more than 50% of the Revolving Obligations (including, in each
case, the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans); provided that the
Revolving Commitment of, and the portion of the Revolving Obligations held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
     “Responsible Officer” means, for purposes of certifying or confirming
matters related to Organization Documents, incumbency and like matters, the
secretary or assistant secretary, and for other purposes, the chief executive
officer, president, chief financial officer, treasurer,

21



--------------------------------------------------------------------------------



 



assistant treasurer or other executive officer of a Credit Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Credit Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Credit Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Credit Party.
     “Revolving Commitment” means, with respect to each Lender, the commitment
of such Lender to make Revolving Loans and to share in the Revolving Obligations
hereunder up to such Lender’s Revolving Commitment Percentage thereof.
     “Revolving Commitment Percentage” means, at any time for each Lender, a
fraction (expressed as a percentage carried to the ninth decimal place), the
numerator of which is such Lender’s Revolving Committed Amount and the
denominator of which is the Aggregate Revolving Committed Amount. The initial
Revolving Commitment Percentages are set forth on Schedule 2.01.
     “Revolving Committed Amount” means, with respect to each Lender, the amount
of such Lender’s Revolving Commitment. The initial Revolving Committed Amounts
are set forth on Schedule 2.01.
     “Revolving Loans” means as set forth in Section 2.01(a).
     “Revolving Note” means the promissory notes substantially in the form of
Exhibit 2.13-1, if any, given to each Lender to evidence the Revolving Loans of
such Lender, as amended, restated, modified, supplemented, extended, renewed or
replaced.
     “Revolving Obligations” means the Revolving Loans, the L/C Obligations and
the Swing Line Loans.
     “Revolving Termination Date” means September 30, 2012.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
     “Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any person whereby the
Borrower or such Subsidiary shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Securitization Receivables” means as provided in the definition of
“Securitization Transaction”.

22



--------------------------------------------------------------------------------



 



     “Securitization Subsidiary” means as provided in the definition of
“Securitization Transaction”.
     “Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by any member of the
Consolidated Group pursuant to which such member of the Consolidated Group may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment (the “Securitization Receivables”) to a special purpose
subsidiary or affiliate (a “Securitization Subsidiary”) or any other Person.
     “Solvent” means, with respect to any person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature, (d) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature, and (e) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s property would constitute unreasonably small capital after
giving due consideration to the prevailing practice in the industry in which
such Person is engaged. In computing the amount of contingent liabilities at any
time, it is intended that such liabilities will be computed at the amount which,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
     “Specified Affiliate” means any corporation, association or other business
entity formed for the purpose of earning income not qualified as “rents from
real property” under applicable provisions of the Internal Revenue Code, in
which the Borrower owns substantially all of the economic interest, but less
than 10% of the voting interests, and the remaining economic and voting
interests are subject to restrictions requiring that ownership of such interests
be held by officers, directors or employees of the Borrower.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise provided, “Subsidiary” shall refer to a
Subsidiary of the Borrower.
     “Subsidiary Guarantor” means any Subsidiary of the Borrower which is a
Guarantor.
     “Support Obligations” means, as to any Person, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any

23



--------------------------------------------------------------------------------



 



Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person.
The amount of any Support Obligations shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Support Obligation is made or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
as determined by the guaranteeing Person in good faith.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination values
determined in accordance therewith, such termination values, and (b) for any
date prior to the date referenced in clause (a), the amounts determined as the
mark-to-market values for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.01(c).

24



--------------------------------------------------------------------------------



 



     “Swing Line Commitment” means, with respect to the Swing Line Lender, the
commitment of the Swing Line Lender to make Swing Line Loans, and with respect
to each Lender, the commitment of such Lender to purchase participation
interests in Swing Line Loans.
     “Swing Line Committed Amount” means as provided in Section 2.01(c).
     “Swing Line Lender” means Bank of America in its capacity as such, together
with any successor in such capacity.
     “Swing Line Loan” means as provided in Section 2.01(c).
     “Swing Line Note” means the promissory note substantially in the form of
Exhibit 2.13-2 given to evidence the Swing Line Loans of such Lender, as
amended, restated, modified, supplemented, extended, renewed or replaced.
     “Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement that
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease under GAAP.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
     “Treasury Management Agreement” means any agreement governing the provision
of treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, credit or debit care, zero balance accounts,
returned check concentration, controlled disbursement, lockbox, account
reconciliation and reporting and trade finance services.
     “Type” means with respect to a Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.
     “United States” or “U.S.” means the United States of America.
     “Unreimbursed Amount” means as provided in Section 2.03(c)(i).
     “Wholly Owned” means, with respect to any direct or indirect Subsidiary of
any Person, that 100% of the Capital Stock with ordinary voting power issued by
such Subsidiary (other than directors’ qualifying shares and investments by
foreign nationals mandated by applicable Law) is beneficially owned, directly or
indirectly, by such Person.

25



--------------------------------------------------------------------------------



 



     1.02 Interpretive Provisions.
     With reference to this Credit Agreement and each other Credit Document,
unless otherwise provided herein or in such other Credit Document:
     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.
(b) (i) The words “herein”, “hereto”, “hereof” and “hereunder” and words of
similar import when used in any Credit Document shall refer to such Credit
Document as a whole and not to any particular provision thereof.
     (ii) Unless otherwise provided or required by context, Article, Section,
Exhibit and Schedule references are to the Credit Document in which such
reference appears.
     (iii) The term “including” is by way of example and not limitation.
     (iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
     (c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.
     (d) Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Credit Agreement or any other Credit Document.
     1.03 Accounting Terms.
     (a) All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Credit Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the audited financial statements
for the fiscal year ended December 31, 2008, except as otherwise specifically
prescribed herein.
     (b) The Borrower will provide a written summary of material changes in GAAP
or in the consistent application thereof with each annual and quarterly
Compliance Certificate delivered in accordance with Section 6.01(c). If at any
time any change in GAAP or in the consistent application thereof would affect
the computation of any financial ratio or requirement set forth in any Credit
Document, and either the Borrower or the Required Lenders shall object in
writing to determining compliance based on such change, then such computations
shall

26



--------------------------------------------------------------------------------



 



continue to be made on a basis consistent with the most recent financial
statements delivered pursuant to Section 6.01(a) or (b) as to which no such
objection has been made.
     1.04 Rounding.
Any financial ratios required to be maintained by the Borrower pursuant to this
Credit Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).
     1.05 References to Agreements and Laws.
     Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Credit Document; and (b) references to
any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.
     1.06 Times of Day.
     Unless otherwise provided, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
     1.07 Letter of Credit Amounts.
     Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the stated amount of such Letter of Credit in effect
at such time; provided, however, that with respect to any Letter of Credit that,
by its terms or the terms of any Issuer Document related thereto, provides for
one or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.
ARTICLE II
COMMITMENTS AND EXTENSIONS OF CREDIT
     2.01 Commitments.
     Subject to the terms and conditions set forth herein:

27



--------------------------------------------------------------------------------



 



     (a) Revolving Loans. During the Commitment Period, each Lender severally
agrees to make revolving credit loans (the “Revolving Loans”) to the Borrower on
any Business Day; provided that after giving effect to any such Revolving Loan,
(i) with regard to the Lenders collectively, the aggregate principal amount of
Revolving Obligations shall not exceed FIVE HUNDRED FIFTY MILLION DOLLARS
($550,000,000) (as such amount may be increased or decreased in accordance with
the provisions hereof, the “Aggregate Revolving Committed Amount”), and
(ii) with regard to each Lender individually, such Lender’s Revolving Commitment
Percentage of Revolving Obligations shall not exceed its respective Revolving
Committed Amount. Revolving Loans may consist of Base Rate Loans, Eurodollar
Rate Loans, or a combination thereof, as the Borrower may request, and may be
repaid and reborrowed in accordance with the provisions hereof.
     (b) Letters of Credit. During the Commitment Period, (i) the L/C Issuer, in
reliance upon the commitments of the Lenders set forth herein, agrees (A) to
issue Letters of Credit for the account of the Borrower or any member of the
Consolidated Group on any Business Day, (B) to amend or renew Letters of Credit
previously issued hereunder, and (C) to honor drafts under Letters of Credit;
and (ii) the Lenders severally agree to purchase from the L/C Issuer a
participation interest in the Existing Letters of Credit and Letters of Credit
issued hereunder in an amount equal to such Lender’s Revolving Commitment
Percentage thereof; provided that (A) the aggregate principal amount of L/C
Obligations shall not exceed SIXTY MILLION DOLLARS ($60,000,000) (as such amount
may be increased or decreased in accordance with the provisions hereof, the “L/C
Committed Amount”), (B) with regard to the Lenders collectively, the aggregate
principal amount of Revolving Obligations shall not exceed the Aggregate
Revolving Committed Amount, and (C) with regard to each Lender individually,
such Lender’s Revolving Commitment Percentage of Revolving Obligations shall not
exceed its respective Revolving Committed Amount. Subject to the terms and
conditions hereof, the Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrower may obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed. Existing Letters of Credit shall be deemed to have been issued
hereunder and shall be subject to and governed by the terms and conditions
hereof.
     (c) Swing Line Loans. During the Commitment Period, the Swing Line Lender
agrees, subject to the terms and conditions set forth herein and in reliance
upon the agreements of the other Lenders set forth herein, to make revolving
credit loans (the “Swing Line Loans”) to the Borrower on any Business Day;
provided that (i) the aggregate principal amount of Swing Line Loans shall not
exceed SIXTY MILLION DOLLARS ($60,000,000) (as such amount may be increased or
decreased in accordance with the provisions hereof, the “Swing Line Committed
Amount”), (ii) with respect to the Lenders collectively, the aggregate principal
amount of Revolving Obligations shall not exceed the Aggregate Revolving
Committed Amount, (iii) with regard to each Lender individually, such Lender’s
Revolving Commitment Percentage of Revolving Obligations shall not exceed its
respective Revolving Committed Amount, and (iv) the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.
Swing Line Loans shall be comprised solely of Loans bearing interest based on
the Daily Floating Eurodollar Rate, or the Base Rate, as provided in
Section 2.08(a)(iii), and may be repaid and reborrowed in accordance with the
provisions hereof. Immediately upon the

28



--------------------------------------------------------------------------------



 



making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
participation interest in such Swing Line Loan in an amount equal to the product
of such Lender’s Revolving Commitment Percentage thereof. No Swing Line Loan
shall remain outstanding for longer than ten (10) days.
     2.02 Borrowings, Conversions and Continuations.
     (a) Each Borrowing, each conversion of Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
1:00 p.m. (i) with respect to Eurodollar Rate Loans, three (3) Business Days
prior to, or (ii) with respect to Base Rate Loans, on the requested date of, the
requested date of any Borrowing, conversion or continuation. Each telephonic
notice by the Borrower pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Except as provided in Sections 2.03(c) and 2.04(b), each Borrowing, conversion
or continuation shall be in a principal amount of (i) with respect to Eurodollar
Rate Loans, $2 million or a whole multiple of $1 million in excess thereof or
(ii) with respect to Base Rate Loans, $500,000 or a whole multiple of $100,000
in excess thereof. Each Loan Notice (whether telephonic or written) shall
specify (i) whether such request is for a Borrowing, conversion, or
continuation, (ii) the requested date of such Borrowing, conversion or
continuation (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed, converted or continued, and (v) if applicable, the duration of the
Interest Period with respect thereto. If the Borrower fails to specify a Type of
Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any Loan Notice, but fails to specify an Interest Period, the Interest Period
will be deemed to be one (1) month.
     (b) Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Revolving Commitment Percentage
of the applicable Loans, and if no timely notice of a conversion or continuation
is provided by the Borrower, the Administrative Agent shall notify each Lender
of the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 3:00 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 4.02 (and, if such Borrowing is
the initial Extension of Credit, Section 4.01), the Administrative Agent shall
make all funds so received available to the Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of the Borrower
on the books of the Administrative Agent with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower; provided, however, that if, on the date the Loan

29



--------------------------------------------------------------------------------



 



Notice with respect to such Borrowing is given by the Borrower, there are Swing
Line Loans or L/C Borrowings outstanding, then the proceeds of such Borrowing
shall be applied, first, to the payment in full of any such L/C Borrowings,
second, to the payment in full of any such Swing Line Loans, and third, to the
Borrower as provided above.
     (c) Except as otherwise provided herein, without the consent of the
Required Lenders, (i) a Eurodollar Rate Loan may be continued or converted only
on the last day of an Interest Period for such Eurodollar Rate Loan and (ii) any
conversion into, or continuation as, a Eurodollar Rate Loan may be made only if
the conditions to Extensions of Credit in Section 4.02 have been satisfied.
During the existence of a Default or Event of Default, (i) no Loan may be
requested as, converted to or continued as a Eurodollar Rate Loan and (ii) at
the request of the Required Lenders, any outstanding Eurodollar Rate Loan shall
be converted immediately to a Base Rate Loan.
     (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
the Prime Rate used in determining the Base Rate promptly following the public
announcement of such change.
     (e) After giving effect to all Borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than nine (9) Interest Periods in effect with respect to
Revolving Loans.
     2.03 Additional Provisions with respect to Letters of Credit.
     (a) Obligation to Issue or Amend.
     (i) The L/C Issuer shall be under no obligation to issue any Letter of
Credit if:
     (A) the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer; or
     (B) such Letter of Credit is in an initial amount less than $500,000 or is
to be denominated in a currency other than Dollars.
     (ii) The L/C Issuer shall not issue any Letter of Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally

30



--------------------------------------------------------------------------------



 



or such Letter of Credit in particular or shall impose upon the L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which the L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense that was not applicable on the Closing Date and that the L/C
Issuer in good faith deems material to it;
     (B) the expiry date of such requested Letter of Credit would occur more
than twelve (12) months after the date of issuance or last renewal, unless the
Required Lenders have approved such expiry date;
     (C) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date;
     (D) one or more applicable conditions contained in Section 4.02 shall not
then be satisfied and the L/C Issuer shall have received written notice thereof
from any Lender or any Credit Party at least one (1) Business Day prior to the
requested date of issuance of such Letter of Credit;
     (E) the Revolving Commitments have been terminated pursuant to Section
7.01;
     (F) any Lender is at such time an Impacted Lender or a Defaulting Lender,
whether on account of a failure to fund its obligations under Section 2.03(c) or
otherwise, unless such Lender or the Borrower shall have provided Adequate
Assurance; or
     (G) such Letter of Credit is to be denominated in a currency other than
Dollars;
     (iii) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if:
     (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof; or
     (B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.
     (iv) The L/C Issuer shall not amend any Letter of Credit if:
     (A) one or more applicable conditions contained in Section 4.02 shall not
then be satisfied and the L/C Issuer shall have received written notice thereof
from any Lender or any Credit Party at least one (1) Business Day prior to the
requested date of amendment of such Letter of Credit; or

31



--------------------------------------------------------------------------------



 



     (B) the Revolving Commitments have been terminated pursuant to Section
7.01.
     (b) Procedures for Issuance and Amendment.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two (2) Business Days
(or such later date and time as the L/C Issuer may agree in a particular
instance in its sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (A) the Letter
of Credit to be amended; (B) the proposed date of amendment thereof (which shall
be a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require. Additionally, the Borrower shall furnish
to the L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Administrative Agent
may reasonably require.
     (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Revolving Commitment Percentage of such Letter of Credit.

32



--------------------------------------------------------------------------------



 



     (iii) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon any drawing under any Letter of Credit, the L/C Issuer shall
notify the Borrower and the Administrative Agent thereof. Not later than
11:00 a.m. on the date of any payment by the L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”), the Borrower shall reimburse the L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Revolving Commitment Percentage thereof. In such event, the
Borrower shall be deemed to have requested a Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, the amount of the unutilized portion of the
Aggregate Revolving Commitments or the conditions set forth in Section 4.02. Any
notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
     (ii) Each Lender (including the Lender acting as L/C Issuer) shall upon any
notice pursuant to Section 2.03(c)(i) make funds available to the Administrative
Agent for the account of the L/C Issuer at the Administrative Agent’s Office in
an amount equal to its Revolving Commitment Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Revolving Loan that is a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing of Base Rate Loans for any reason, the Borrower shall be deemed
to have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

33



--------------------------------------------------------------------------------



 



     (iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Revolving Commitment
Percentage of such amount shall be solely for the account of the L/C Issuer.
     (v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right that such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
(C) non-compliance with the conditions set forth in Section 4.02, or (D) any
other occurrence, event or condition, whether or not similar to any of the
foregoing. No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
     (vi) If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the Federal Funds Rate from time to time in
effect. A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Revolving Commitment Percentage thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 9.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Revolving
Commitment Percentage thereof on

34



--------------------------------------------------------------------------------



 



demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect.
     (e) Obligations Absolute. The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Credit Agreement, or any other agreement or instrument relating thereto;
     (ii) the existence of any claim, counterclaim, set-off, defense or other
right that the Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Credit Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.
     The Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
     (f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter

35



--------------------------------------------------------------------------------



 



of Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower that the Borrower
proves were caused by the L/C Issuer’s willful misconduct or gross negligence or
the L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, that may prove to be invalid or ineffective for any reason.
     (g) Cash Collateral. (i) If the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any
Letter of Credit may for any reason remain outstanding and partially or wholly
undrawn, the Borrower shall immediately provide Cash Collateral in the then
Outstanding Amount of all L/C Obligations (in an amount equal to such
Outstanding Amount determined as of the date of such L/C Borrowing or the Letter
of Credit Expiration Date, as the case may be). The Borrower hereby grants to
the Administrative Agent, for the benefit of the L/C Issuer and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked deposit accounts at Bank of America.
     (h) Applicability of ISP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each standby Letter of Credit.
     (i) Letter of Credit Fees. The Borrower shall pay Letter of Credit fees as
set forth in Section 2.09.

36



--------------------------------------------------------------------------------



 



     (j) Conflict with Letter of Credit Application. In the event of any
conflict between the terms hereof and the terms of any Issuer Document, the
terms hereof shall control.
     (k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
     2.04 Additional Provisions with respect to Swing Line Loans.
     (a) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone; provided, however, that the Swing Line
Lender shall not be under any obligation to make a Swing Line Loan if any Lender
is at such time an Impacted Lender or a Defaulting Lender, whether on account of
a failure to fund its obligations under Section 2.04(b)(ii) or otherwise, unless
such Lender or the Borrower shall have provided Adequate Assurance. Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 2:00 p.m. on the requested borrowing date, and shall specify
(i) the amount to be borrowed, which shall be a minimum of $100,000, and
(ii) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any telephonic Loan Notice, the Swing Line
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has also received such Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in this Article II, or (B) that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Loan Notice, make the amount of its Swing Line Loan available to the Borrower by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.
     (b) Refinancing.
     (i) The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a
Revolving Loan that is a Base Rate Loan in an amount equal to such Lender’s
Revolving Commitment Percentage of Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and

37



--------------------------------------------------------------------------------



 



multiples specified therein for the principal amount of Base Rate Loans, the
unutilized portion of the Aggregate Revolving Commitments or the conditions set
forth in Section 4.02. The Swing Line Lender shall furnish the Borrower with a
copy of the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Revolving
Commitment Percentage of the amount specified in such Loan Notice available to
the Administrative Agent in immediately available funds for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(b)(ii), each Lender that so makes funds available shall be deemed
to have made a Revolving Loan that is a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.
     (ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(b)(i), the request
for Revolving Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(b)(i) shall be deemed payment in respect of such participation.
     (iii) If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(b) by the time
specified in Section 2.04(b)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the Federal Funds Rate from time to
time in effect. A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.
     (iv) Each Lender’s obligation to make Revolving Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(b)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right that such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or Event of Default, (C) non-compliance with the
conditions set forth in Section 4.02, or (D) any other occurrence, event or
condition, whether or not similar to any of the foregoing. No such purchase or
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

38



--------------------------------------------------------------------------------



 



     (c) Repayment of Participations.
     (i) At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Revolving Commitment Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.
     (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 9.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Revolving
Commitment Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.
     (d) Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Revolving Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Revolving Commitment Percentage of
any Swing Line Loan, interest in respect thereof shall be solely for the account
of the Swing Line Lender.
     (e) Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
     2.05 Repayment of Loans.
     (a) Revolving Loans. The Borrower shall repay to the Lenders on the
Revolving Termination Date the aggregate principal amount of Revolving Loans
outstanding on such date.
     (b) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earliest to occur of (i) the date of demand for repayment by the Swing Line
Lender, (ii) the date ten (10) days after such Loan is made and (iii) the
Revolving Termination Date.
     2.06 Prepayments.
     (a) Voluntary Prepayments. The Loans (subject to clauses (b) and (c) below)
may be repaid in whole or in part without premium or penalty (except, in the
case of Loans other than Base Rate Loans, amounts payable pursuant to
Section 3.05); provided that:
     (i) in the case of Loans other than Swing Line Loans, (A) notice thereof
must be received by 1:00 p.m. by the Administrative Agent at least two
(2) Business Days prior to the date of prepayment, in the case of Eurodollar
Rate Loans, and on the Business

39



--------------------------------------------------------------------------------



 



Day prior to the date of prepayment, in the case of Base Rate Loans, (B) any
such prepayment shall be in the same minimum amounts as provided for Borrowings
in Section 2.02(a), or, in each case, the entire remaining principal amount
thereof, if less; and
     (ii) in the case of Swing Line Loans, (A) notice thereof must be received
by the Swing Line Lender by 1:00 p.m. on the date of prepayment (with a copy to
the Administrative Agent), and (B) any such prepayment shall be in the same
minimum principal amounts as for advances thereof (or any lesser amount that may
be acceptable to the Swingline Lender).
Each such notice of voluntary repayment hereunder shall be irrevocable and shall
specify the date and amount of prepayment and the Loans and Types of Loans which
are to be prepaid. The Administrative Agent will give prompt notice to the
applicable Lenders of any prepayment on the Loans and the Lender’s interest
therein. Prepayments of Eurodollar Rate Loans hereunder shall be accompanied by
accrued interest thereon and breakage amounts, if any, under Section 3.05.
     (b) Mandatory Prepayments on Revolving Obligations. If at any time (i) the
aggregate principal amount of Revolving Obligations shall exceed the Aggregate
Revolving Committed Amount, (ii) the aggregate principal amount of L/C
Obligations shall exceed the L/C Committed Amount or (iii) the aggregate
principal amount of Swing Line Loans shall exceed the Swing Line Committed
Amount, immediate prepayment will be made on the Revolving Loans and/or to
provide Cash Collateral to the L/C Obligations in an amount equal to such
excess; provided, however, that Cash Collateral will not be provided to the L/C
Obligations hereunder until the Revolving Loans and Swing Line Loans have been
paid to or below the Aggregate Revolving Committed Amount or the Swing Line
Committed Amount, as the case may be.
     (c) Application. Within each Loan, prepayments will be applied first to
Base Rate Loans, then ratably to Eurodollar Rate Loans. In addition:
     (i) Voluntary Prepayments. Voluntary prepayments shall be applied as
specified by the Borrower. Voluntary prepayments on the Revolving Obligations
will be paid by the Administrative Agent to the Lenders ratably in accordance
with their respective interests therein (except for Defaulting Lenders where
their share will be held as provided in Section 2.14(a) hereof).
     (ii) Mandatory Prepayments. Mandatory prepayments on Revolving Obligations
under Section 2.06(b) will be paid by the Administrative Agent to the Lenders
ratably in accordance with their respective interests therein (except for
Defaulting Lenders where their share will be held as provided in Section 2.14(a)
hereof), or to the respective Revolving Obligations, as appropriate.

40



--------------------------------------------------------------------------------



 



     2.07 Termination or Reduction of Commitments.
     The Revolving Commitments hereunder may be permanently reduced in whole or
in part by notice from the Borrower to the Administrative Agent; provided that
(i) any such notice thereof must be received by 11:00 a.m. at least five
(5) Business Days prior to the date of reduction or termination and any such
prepayment shall be in a minimum principal amount of $5 million and integral
multiples of $1 million in excess thereof; and (ii) the Revolving Commitments
may not be reduced to an amount less than the Revolving Obligations then
outstanding. The Administrative Agent will give prompt notice to the Lenders of
any such reduction in Commitments. Any reduction of the Aggregate Revolving
Commitments shall be applied to the Revolving Commitment of each Lender
according to its Revolving Commitment Percentage thereof. All commitment or
other fees accrued until the effective date of any termination of the Aggregate
Revolving Commitments shall be paid on the effective date of such termination.
     2.08 Interest.
     (a) Subject to the provisions of clause (b) below, (i) each Revolving Loan
that is a Eurodollar Rate Loan (other than Swing Line Loans) shall bear interest
on the outstanding principal amount thereof for the Interest Period at a rate
per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Percentage; (ii) each Revolving Loan that is a Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Percentage; (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Daily Floating Eurodollar Rate plus the Applicable Percentage, or
if the Daily Floating Eurodollar Rate is not available, then the Base Rate plus
the Applicable Percentage.
     (b) (i) If any amount payable by the Borrower under any Credit Document is
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Law.
     (ii) After the occurrence and during the continuance of an Event of Default
under Section 7.01(g) or (h), the Borrower shall pay interest on the principal
amount of all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Law.
     (iii) After the occurrence and during the continuance of an Event of
Default other than under Section 7.01(g) or (h), upon the request of the
Required Lenders, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Law.

41



--------------------------------------------------------------------------------



 



     (iv) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.09 Fees.
     (a) Facility Fee. From and after the Closing Date, the Borrower agrees to
pay the Administrative Agent for the ratable benefit of the Lenders (other than
a Defaulting Lender which shall be dealt with as provided in Section 2.14(a)
hereof) a commitment fee (the “Facility Fee”) for each calendar quarter,
prorated for partial quarters, in an amount equal to the Applicable Percentage
multiplied by the actual daily amount of the Aggregate Revolving Commitments (or
if the Aggregate Revolving Commitments shall have expired or been terminated, on
the Outstanding Amount of the Revolving Obligations), regardless of usage. The
Facility Fee shall accrue at all times during the Commitment Period (and
thereafter so long as Revolving Obligations shall remain outstanding), including
periods during which the conditions to Extensions of Credit in Section 4.02 may
not be met, and shall be payable quarterly in arrears on the last Business Day
of each March, June, September and December, commencing with the first such date
to occur after the Closing Date, and on the Revolving Termination Date (and, if
applicable, thereafter on demand). The Administrative Agent shall distribute the
Facility Fee to the Lenders pro rata in accordance with the respective Revolving
Commitments of the Lenders.
     (b) Upfront and Other Fees. The Borrower agrees to pay to the
Administrative Agent for the benefit of the Lenders the upfront and other fees
provided in the Administrative Agent’s Fee Letter.
     (c) Letter of Credit Fees.
     (i) Letter of Credit Fee. In consideration of the L/C Commitment hereunder,
the Borrower agrees to pay to the Administrative Agent for the ratable benefit
of the Lenders (other than a Defaulting Lender which shall be dealt with as
provided in Section 2.14(a) hereof) a fee (the “Letter of Credit Fee”) equal to
the Applicable Percentage per annum times the daily maximum amount available to
be drawn under each such Letter of Credit (whether or not such maximum amount is
then in effect under such Letters of Credit) from the date of issuance to the
date of expiration. The Letter of Credit Fee shall be computed on a quarterly
basis in arrears and shall be payable quarterly in arrears on the last Business
Day of each March, June, September and December, commencing on the first such
date to occur after the Closing Date, and on the Letter of Credit Expiration
Date (and, if applicable, thereafter on demand.
     (ii) L/C Issuer Fees. In addition to the Letter of Credit Fee, the Borrower
agrees to pay to the L/C Issuer for its own account without sharing by the other
Lenders

42



--------------------------------------------------------------------------------



 



(A) a fronting fee (the “L/C Fronting Fee”) of 0.125% per annum on the daily
maximum amount available to be drawn under Letters of Credit issued by it from
the date of issuance to the date of expiration, and (B) customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges , of the L/C Issuer (“L/C Customary Charges”; together with the L/C
Fronting Fee, the “L/C Issuer Fees”) with respect to the issuance, amendment,
transfer, administration, cancellation and conversion of, and drawings under,
such Letters of Credit. The L/C Fronting Fee shall be due and payable in arrears
on the Business Day immediately following the last Business Day of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. The L/C Customary
Charges are due and payable on demand and are nonrefundable. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07.
     (d) Administrative Agent’s Fees. The Borrower agrees to pay the
Administrative Agent such fees as provided in the Administrative Agent’s Fee
Letter or as may be otherwise agreed by the Administrative Agent and the
Borrower from time to time.
     (e) Other Fees.
     (i) The Borrower shall pay to BAS and the Administrative Agent for their
own respective account fees in the amounts and at the times specified in the
Administrative Agent’s Fee Letter. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.
     (ii) The Borrower shall pay to Calyon Securities for its own account fees
in the amounts and at the times specified in the fee letter between Calyon
Securities and the Borrower. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.
     (iii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
     2.10 Computation of Interest and Fees.
     All computations of interest for Base Rate Loans shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.11(a), bear interest for one
day.

43



--------------------------------------------------------------------------------



 



     2.11 Payments Generally; Administrative Agent’s Clawback.
     (a) All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or set-off. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the Lenders to
which such payment is owed, at the Administrative Agent’s Office in Dollars and
in immediately available funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its
Revolving Commitment Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 2:00
p.m. shall be deemed received on the immediately succeeding Business Day and any
applicable interest or fee shall continue to accrue.
     (b) Subject to the definition of “Interest Period,” if any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.
(c) (i) Funding by Lenders; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such

44



--------------------------------------------------------------------------------



 



payment to the Administrative Agent. A notice from the Administrative Agent of
amounts owing under this subsection shall be conclusive absent manifest error.
     (ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. A notice from the Administrative Agent of amounts owing under this
subsection shall be conclusive absent manifest error.
     (d) If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Extension of
Credit set forth in Section 4.02 are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.
     (e) The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Sections 9.04 and 9.05(b) are several and not joint. The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 9.04 or 9.05(b) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Sections 9.04 and 9.05(b).
     (f) Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
     (g) If at any time insufficient funds are received by or are available to
the Administrative Agent to pay fully all amounts of principal, L/C Borrowings,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward costs and expenses (including Attorney Costs and amounts payable under
Article III) incurred by the Administrative Agent and each Lender, (ii) second,
toward repayment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (iii) third, toward repayment of principal and L/C
Borrowings then due

45



--------------------------------------------------------------------------------



 



hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and L/C Borrowings then due to such parties.
     2.12 Sharing of Payments.
     If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Credit Agreement, (B) any amounts applied by the Swing
Line Lender to outstanding Swing Line Loans, (C) any amounts applied to L/C
Obligations by the L/C Issuer or Swing Line Loans by the Swing Line Lender, as
appropriate, from cash collateral or other Adequate Assurance provided under
Section 2.14(c), or (D) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).
The Borrower agrees that any Lender so purchasing a participation from another
Lender may, to the fullest extent permitted by law, exercise all its rights of
payment (including the right of set-off, but subject to Section 9.09) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation. The Administrative
Agent will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section and will in each
case notify the Lenders following any such purchases or repayments. Each Lender
that purchases a participation pursuant to this Section shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Credit Agreement with respect to the portion
of the Obligations purchased to the same extent as though the purchasing Lender
were the original owner of the Obligations purchased.

46



--------------------------------------------------------------------------------



 



     2.13 Evidence of Debt.
     (a) The Extensions of Credit made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Extensions of Credit made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. The Borrower shall execute
and deliver to the Administrative Agent a Note for each Lender that requests a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
     (b) In addition to the accounts and records referred to in clause (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
     2.14 Defaulting and Impacted Lenders.
     (a) Defaulting Lenders. Notwithstanding anything contained herein to the
contrary, in the case of a Defaulting Lender:
     (i) the L/C Issuer may require the Borrower or Defaulting Lender to provide
Adequate Assurance, which may include cash collateral, for the Defaulting
Lender’s share of the L/C Obligations as a condition to the issuance or
extension of Letters of Credit, as referenced in Section 2.03(a)(ii)(F) and as
provided in Section 2.14(c) hereof;
     (ii) the Swing Line Lender may require the Borrower or Defaulting Lender to
provide Adequate Assurance, which may include cash collateral, for the
Defaulting Lender’s share of the L/C Obligations as a condition to the making or
extension of Swing Line Loans, as referenced in Section 2.04(a) and as provided
in Section 2.14(c) hereof;
     (iii) the Defaulting Lender may be replaced as provided in Section 9.15;
     (iv) all payments of principal, interest, fees and other amounts owing to a
Defaulting Lender will be paid into an account or subaccount with the
Administrative Agent for the benefit of the Defaulting Lender (collectively, the
“Defaulting Lender Account”) and held to secure the Defaulting Lender’s
obligations hereunder. Amounts

47



--------------------------------------------------------------------------------



 



held in the Defaulting Lender Account will be used, first, to reimburse the
Administrative Agent for the Defaulting Lender’s share of fees and expenses,
second, as cash collateral for the Defaulting Lender’s share of outstanding L/C
Obligations and Swing Line Loans, third, to fund the Defaulting Lender’s share
of Revolving Loan advances, fourth, as cash collateral for the Defaulting
Lender’s unfunded share the of Revolving Commitments. Any amounts remaining in
the Defaulting Lender Account after payment in full of the Defaulting Lender’s
obligations and termination of the commitments under this Credit Agreement and
the other Credit Documents will be paid over to the Defaulting Lender; and
     (v) the Defaulting Lender shall not be entitled to vote except as expressly
provided in the last proviso of Section 9.01 or receive a commitment fee,
facility fee or letter of credit fee hereunder for so long as it shall be a
Defaulting Lender.
     (b) Impacted Lenders. Notwithstanding anything contained herein to the
contrary, in the case of a Impacted Lender:
     (i) the L/C Issuer may require the Borrower or Impacted Lender to provide
Adequate Assurance, which may include cash collateral, for the Impacted Lender’s
share of the L/C Obligations as a condition to the issuance or extension of
Letters of Credit, as referenced in Section 2.03(a)(ii)(F) and as provided in
Section 2.14(c);
     (ii) the Swing Line Lender may require the Borrower or Impacted Lender to
provide Adequate Assurance, which may include cash collateral, for the Impacted
Lender’s share of the L/C Obligations as a condition to the making or extension
of Swing Line Loans, as referenced in Section 2.04(a) and as provided in
Section 2.14(c); and
     (iii) the Impacted Lender may be replaced as provided in Section 9.15.
     (c) Provision of Cash Collateral and Adequate Assurance. Where cash
collateral or other Adequate Assurance is provided in respect of the obligations
of a Defaulting Lender or a Impacted Lender, the cash collateral will be held in
a blocked non-interest bearing deposit account with the L/C Issuer or Swing Line
Lender, as appropriate, to secure the obligations of the Defaulting Lender or
Impacted Lender to the L/C Issuer or Swing Line Lender, as appropriate, and the
Borrower, the Defaulting Lender, the Impacted Lender or other party providing
the cash collateral or other Adequate Assurance pledges and grants a security
interest therein to the L/C Issuer or Swing Line Lender, as appropriate, and the
pledgor will provide, promptly on request, a deposit account control agreement
in form and substance satisfactory to the L/C Issuer or Swing Line Lender, as
appropriate.

48



--------------------------------------------------------------------------------



 



ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Credit Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
     (ii) If the Borrower or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by the Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
     (c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within fifteen (15) days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) withheld or deducted by the Borrower or the Administrative Agent or
paid by the Administrative Agent, such Lender or the L/C Issuer, as the case may
be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The Borrower shall also, and does hereby, indemnify the Administrative Agent,
and shall make payment in respect thereof within ten (10) days after demand
therefor, for any amount which a Lender or the L/C Issuer for any reason fails
to pay indefeasibly to the Administrative Agent as required by clause (ii) of
this subsection. A certificate as to the amount of any such payment or liability
delivered to the Borrower by a

49



--------------------------------------------------------------------------------



 



Lender or the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.
     (ii) Without limiting the provisions of subsection (a) or (b) above, each
Lender and the L/C Issuer shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within ten
(10) days after demand therefor, against any and all Taxes and any and all
related losses, claims, liabilities, penalties, interest and expenses (including
the fees, charges and disbursements of any counsel for the Borrower or the
Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the L/C Issuer, as the case may be, to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to the Borrower
or the Administrative Agent pursuant to subsection (e). Each Lender and the L/C
Issuer hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or the L/C Issuer, as the case may
be, under this Credit Agreement or any other Credit Document against any amount
due to the Administrative Agent under this clause (ii). The agreements in this
clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender or the L/C Issuer, the termination of the Aggregate Revolving Commitments
and the repayment, satisfaction or discharge of all other Obligations.
     (d) Evidence of Payments. Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Law to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
     (e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to
the Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Credit Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Credit Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction.
     (ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,

50



--------------------------------------------------------------------------------



 



     (A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code shall deliver to the Borrower
and the Administrative Agent executed originals of Internal Revenue Service Form
W-9 or such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and
     (B) each Foreign Lender that is entitled under the Internal Revenue Code or
any applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Credit Document shall deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Credit Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
     (I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (II) executed originals of Internal Revenue Service Form W-8ECI,
     (III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
     (IV) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Internal Revenue Code, (B) a
“10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Internal Revenue Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or
     (V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

51



--------------------------------------------------------------------------------



 



     (iii) Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.
     (f) Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent, such Lender or the
L/C Issuer, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that the Borrower, upon the request of the Administrative Agent, such
Lender or the L/C Issuer, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or the L/C
Issuer in the event the Administrative Agent, such Lender or the L/C Issuer is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.
     3.02 Illegality.
     If any Lender determines, upon advice of counsel, that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Base Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, from the date of
such notice to the date such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist:
     (i) any obligation of such Lender to make or continue Eurodollar Rate Loans
or to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended and
the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay such Eurodollar Loans or convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (with the Base Rate determined
other than by reference to the

52



--------------------------------------------------------------------------------



 



Eurodollar Base Rate), either on the last day of the Interest Period therefor,
if such Lender may lawfully continue to maintain such Eurodollar Rate Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Eurodollar Rate Loans or Base Rate Loan; and
     (ii) if such notice relates to the unlawfulness or asserted unlawfulness of
charging interest based on the Eurodollar Base Rate, then all Base Rate Loans
shall accrue interest at a Base Rate determined without reference to the
Eurodollar Rate.
Notwithstanding the foregoing and despite the illegality for such a Lender to
make, maintain or fund Eurodollar Rate Loans or Base Rate Loans as to which the
interest rate is determined by reference to the Eurodollar Base Rate, that
Lender shall remain committed to make Base Rate Loans and shall be entitled to
recover interest thereon based on the Base Rate (determined other than by
reference to the Eurodollar Base Rate). Upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted.
     3.03 Inability to Determine Rates.
     If the Required Lenders determine that for any reason in connection with
any request for a Eurodollar Rate Loan or a conversion to or continuation
thereof that (a) Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable amount and Interest Period of
such Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Base Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain Eurodollar
Rate Loans and Base Rate Loans as to which the interest rate is determined by
reference to the Eurodollar Base Rate shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Loans that are Base Rate Loans (with the Base Rate determined other
than by reference to the Eurodollar Base Rate) in the amount specified therein.
     3.04 Increased Cost; Capital Adequacy.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the L/C Issuer;
     (ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Credit Agreement, any Letter of Credit, any participation
in a Letter

53



--------------------------------------------------------------------------------



 



of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or
     (iii) impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Credit Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Credit Agreement, the Revolving Commitment of such Lender or the Loans made by,
or participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
     (c) Certificates for Reimbursement. A duly executed certificate of a Lender
or the L/C Issuer setting forth in reasonable detail the calculation of the
amount or amounts necessary to compensate such Lender or the L/C Issuer or its
holding company, as the case may be, as specified in clause (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender or the L/C Issuer, as the case may be, the
amount shown as due on any such certificate within thirty (30) days after
receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the

54



--------------------------------------------------------------------------------



 



foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
or the L/C Issuer, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
the L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).
     3.05 Compensation for Losses.
     Upon demand of any Lender (with a copy to the Administrative Agent) from
time to time, the Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower;
     (c) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 9.15; or
     (d) an assignment by Bank of America as part of the primary syndication of
the Revolving Commitments and Revolving Loans during the one hundred and eighty
(180)-day period immediately following the Closing Date, provided that Bank of
America agrees to use reasonable efforts to reduce the breakage costs payable by
the Borrower in connection therewith (including, without limitation, to the
extent reasonably practical, closing such assignments at the end of Interest
Periods of outstanding Eurodollar Rate Loans);
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
     For purposes of calculating amounts payable by the Borrower to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Base Rate used in determining
the Eurodollar Rate for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

55



--------------------------------------------------------------------------------



 



     3.06 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 9.15.
     3.07 Survival Losses.
     All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.
ARTICLE IV
CONDITIONS PRECEDENT TO EXTENSIONS OF CREDIT
     4.01 Conditions to Initial Extensions of Credit.
     The obligation of the Lenders to make initial Extensions of Credit
hereunder is subject to the satisfaction of such of the following conditions in
all material respects on or prior to the Closing Date as shall not have been
expressly waived in accordance with Section 9.01, with each delivery item set
forth below in form and substance satisfactory to the Administrative Agent and
each of the Lenders:
     (a) The Administrative Agent shall have received multiple counterparts
hereof signed by each of the parties hereto;
     (b) The Administrative Agent shall have received a duly executed Note for
the account of each Lender that requests a Note;

56



--------------------------------------------------------------------------------



 



     (c) The Administrative Agent and each Lender shall have received legal
opinions of counsel to the Borrower, in form and substance satisfactory to the
Administrative Agent and the Lenders;
     (d) The Administrative Agent shall have received all documents it may
reasonably request relating to the existence of the Borrower, the corporate
authority for and the validity of each of the Credit Documents, and any other
matters relevant hereto, all in form and substance satisfactory to the
Administrative Agent;
     (e) The Administrative Agent shall have received the applicable Loan Notice
relating to such Extension of Credit;
     (f) No Default shall have occurred and be continuing immediately before the
making of such Extension of Credit and no Default shall exist immediately
thereafter;
     (g) The representations and warranties of the Borrower made in or pursuant
to the Credit Documents to which it is a party shall be true in all material
respects as of the date of the making of such Extension of Credit;
     (h) The Administrative Agent shall have received a certificate of the
Borrower, signed on behalf of Borrower by the Borrower’s chief executive officer
or chief financial officer, confirming to the knowledge of such officer that as
of such date (i) the representations and warranties in Article V hereof are true
and correct in all material respects, and (ii) no Default or Event of Default
has occurred and is continuing.
     (i) The Administrative Agent and the Lenders shall have been paid all fees
due and payable in connection herewith (including fees and expenses of counsel).
     The certificates and opinions referred to in this Section shall be dated
not earlier than the date hereof and not later than the date of such initial
Extensions of Credit.
     Without limiting the generality of the provisions of the last paragraph of
Section 8.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Credit
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.
     4.02 Conditions to Extensions of Credit.
     The obligation of any Lender to make any Extension of Credit hereunder
subsequent to the initial Extension of Credit is subject to the satisfaction of
such of the following conditions on or prior to the proposed date of the making
of such Extension of Credit:

57



--------------------------------------------------------------------------------



 



     (a) The Administrative Agent shall receive the applicable Request for
Extension of Credit;
     (b) No Default or Event of Default shall have occurred and be continuing
immediately before the making of such Extension of Credit and no Default or
Event of Default shall exist immediately thereafter;
     (c) The representations and warranties of the Borrower made in or pursuant
to the Credit Documents shall be true in all material respects on and as of the
date of such Extension of Credit;
     (d) Immediately following the making of such Extension of Credit the
outstanding principal balance of the Revolving Obligations shall not exceed the
Aggregate Revolving Commitments.
The making of such Extension of Credit hereunder shall be deemed to be a
representation and warranty by the Borrower on the date thereof as to the facts
specified in clauses (b), (c), and (d) of this Section.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants that:
     5.01 Corporate Existence and Power.
     The Borrower and each of its Material Subsidiaries is a corporation,
partnership or limited liability company duly organized or formed, validly
existing and in good standing under the laws of its jurisdiction of
incorporation, has all organizational powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted and is duly qualified as a foreign entity and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, other than in such jurisdictions where the failure to be so
qualified and in good standing would not, in the aggregate, have a Material
Adverse Effect.
     5.02 Corporate and Governmental Authorization; No Contravention.
     The execution and delivery by the Borrower of the Credit Documents and the
performance by the Borrower of its obligations thereunder are within the
corporate power of the Borrower, have been duly authorized by all necessary
corporate action, require no action by or in respect of, or filing with, any
governmental body, agency or official (except for any such action or filing that
has been taken and is in full force and effect) and do not contravene, or
constitute a default under, any provision of applicable law or regulation or of
the Organization Documents of the Borrower or of any material agreement,
judgment, injunction, order, decree or other material

58



--------------------------------------------------------------------------------



 



instrument binding upon the Borrower or result in the creation or imposition of
any Lien on any asset of the Borrower other than Liens created pursuant to the
Credit Documents.
     5.03 Binding Effect.
     The Credit Documents constitute valid and binding agreements of the
Borrower, enforceable against the Borrower in accordance with their terms.
     5.04 Litigation.
     Except as set forth on Schedule 5.04 attached hereto, there is no action,
suit, proceeding or, to the knowledge of the Borrower, investigation pending
against, or to the knowledge of the Borrower threatened against or affecting,
the Borrower or any of its Material Subsidiaries before any court or arbitrator
or any governmental body, agency or official that would reasonably be expected
to have a Material Adverse Effect.
     5.05 Compliance with ERISA.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state Laws.
Each Plan that is intended to qualify under Section 401(a) of the Internal
Revenue Code has received a favorable determination letter from the IRS or an
application for such a letter is currently pending before the IRS with respect
thereto and, to the best knowledge of the Borrower, nothing has occurred that
would prevent, or cause the loss of, such qualification. The Borrower and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Internal Revenue Code, and no application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Internal Revenue Code has been made with respect to any Plan.
     (b) There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or, to the best
knowledge of the Borrower, violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred that, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could
reasonably be expected to be subject to Sections 4069 or 4212(c) of ERISA.

59



--------------------------------------------------------------------------------



 



     5.06 Environmental Matters.
     Except as set forth on Schedule 5.06 hereto:
     (a) No written notice, notification, demand, request for information,
citation, summons, complaint or order has been received by the Borrower and to
the knowledge of the Borrower, no penalty has been assessed and no investigation
or review is pending or threatened by any governmental or other entity, (i) with
respect to any alleged violation of any Environmental Laws in connection with
the conduct of the Borrower and relating to a Hazardous Substance or (ii) with
respect to any alleged failure to have any permit, certificate, license,
approval, registration or authorization required in connection with the conduct
of the Borrower relating to a Hazardous Substance or (iii) with respect to any
generation, treatment, storage, recycling, transportation, disposal or release
(including a release as defined in 42 U.S.C. Section 9601(22)) (“Release”) of
any Hazardous Substance used by the Borrower, which alleged violation, alleged
failure to have any required permit, certificate, license, approval, or
registration, or generation, treatment, storage, recycling, transportation,
disposal or release, is reasonably likely to result in liability to the Borrower
in excess of $1 million in any instance or $5 million in the aggregate.
     (b) (i) To the Borrower’s knowledge, there has been no Release of a
Hazardous Substance at, on or under any property used by the Borrower or for
which the Borrower or any of its Material Subsidiaries would be liable, which
Release, is reasonably likely to result in liability to the Borrower in excess
of $1 million in any instance or $5 million in the aggregate; (ii) to the
Borrower’s knowledge, neither the Borrower nor any of its Material Subsidiaries
has, other than as a generator or in a manner not regulated or prohibited under
the Environmental Laws, stored or treated any “hazardous waste” (as defined in
42 U.S.C. Section 6903(5)) on any property used by the Borrower or for which the
Borrower or any of its Material Subsidiaries would be liable, except for such
storage or treatment which is not reasonably likely to result in liability to
the Borrower or any of its Material Subsidiaries in excess of $1 million in any
instance or $5 million in the aggregate; and (iii) to the Borrower’s knowledge
no polychlorinated biphenyl (“PCB”) in concentrations greater than 50 parts per
million, friable asbestos, or underground storage tank (in use or abandoned) is
at any property used by the Borrower or for which the Borrower or any of its
Material Subsidiaries would be liable, except for such PCBs, friable asbestos or
underground storage tanks that are not reasonably likely to result in liability
to the Borrower or any of its Material Subsidiaries in excess of $1 million in
any instance or $5 million in the aggregate.
     (c) To the knowledge of the Borrower, neither the Borrower nor any of its
Material Subsidiaries has transported or arranged for the transportation
(directly or indirectly) of any Hazardous Substance to any location which is
listed under the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (“CERCLA”), on the Comprehensive Environmental
Response, Compensation and Liability Information System, as amended (“CERCLIS”),
or on any similar state list

60



--------------------------------------------------------------------------------



 



or which is the subject of any federal state or local enforcement action or
other investigation which may lead to claims for clean-up costs, remedial work,
damages to natural resources or for personal injury claims, including, but not
limited to, claims under CERCLA, that are reasonably likely to result in
liability to the Borrower or any of its Material Subsidiaries in excess of
$1 million in any instance or $5 million in the aggregate.
     (d) No written notification of a Release of a Hazardous Substance has been
filed by or on behalf of the Borrower or any of its Material Subsidiaries, which
individually or in combination with other such Releases, is reasonably likely to
result in liability for the Borrower or any of its Material Subsidiaries in
excess of $1 million in any instance or $5 million in the aggregate.
     (e) There have been no environmental audits or similar investigations
conducted by or which are in the possession of the Borrower or any of its
Material Subsidiaries in relation to any property used by the Borrower or for
which the Borrower or any of its Material Subsidiaries would be liable, which
identify one or more environmental liabilities of the Borrower or any of its
Material Subsidiaries which are reasonably likely to exceed $1 million in any
instance or $5 million in the aggregate.
     5.07 Material Subsidiaries and Specified Affiliates.
     Set forth on Schedule 5.07 hereto is a complete and accurate list of all of
the Material Subsidiaries of the Borrower, showing as to each such Material
Subsidiary the jurisdiction of its organization, the number of shares of each
class of capital stock or other equity interests outstanding and the percentage
of the outstanding shares of each such class owned (directly or indirectly) by
the Borrower or any other Material Subsidiary of the Borrower and the number of
shares covered by all outstanding options, warrants, rights of conversion or
purchase, and similar rights. All of the outstanding capital stock or other
equity interests of all of such Material Subsidiaries identified in such
Schedule 5.07 as being owned by the Borrower or any of its Material Subsidiaries
have been validly issued, are fully paid and nonassessable and are owned
directly or indirectly by the Borrower or any of its Material Subsidiaries, as
the case may be, free and clear of all Liens other than a Lien described in and
permitted by Section 6.07 hereof. The Borrower may provide periodic updates of
the information in Schedule 5.07, which shall be deemed modified to include the
updated information.
     5.08 Not an Investment Company.
     Neither the Borrower nor any of its Material Subsidiaries is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
     5.09 Margin Stock.
     No proceeds of any Loan will be used to purchase or carry any “margin
stock” or to extend credit to others for the purpose of purchasing or carrying
any “margin stock” in violation of Regulations U, T or X.

61



--------------------------------------------------------------------------------



 



     5.10 Compliance with Laws.
     Except as set forth on Schedule 5.10 attached hereto and made a part hereof
or as previously disclosed in writing to the Lenders prior to the date hereof,
the Borrower and each of its Material Subsidiaries is in compliance in all
material respects with all applicable laws, rules and regulations (including,
without limitation, Environmental Laws), and is not in violation of, or in
default under, any term or provision of any charter, bylaw, mortgage, indenture,
agreement, instrument, statute, rule, regulation, judgment, decree, order, writ
or injunction applicable to it, except for any such non-compliance, violation,
default or failure to comply which would not reasonably be expected to have a
Material Adverse Effect.
     5.11 Absence of Liens.
     There are no Liens of any nature whatsoever on any properties or assets of
the Borrower or any of its Material Subsidiaries, except as otherwise permitted
under Section 6.07 hereof.
     5.12 Indebtedness.
     Other than as set forth on Schedule 5.12 hereto, there is no material
Indebtedness of the Borrower and its Material Subsidiaries outstanding as of the
date hereof. The Borrower may provide periodic updates of the information in
Schedule 5.12, which shall be deemed modified to include the updated
information.
     5.13 Contingent Liabilities.
     As of the Closing Date, other than as set forth on Schedule 5.13 there are
no material contingent liabilities (other than contingent liabilities that
constitute Funded Debt and material contingent liabilities arising out of
customary indemnifications given by the Borrower or its Material Subsidiaries to
its officers and directors, its underwriters or its lenders) of the Borrower or
its Material Subsidiaries as of the date hereof. The Borrower may provide
periodic updates of the information in Schedule 5.13, which shall be deemed
modified to include the updated information.
     5.14 Investments.
     Set forth on Schedule 5.14 is a complete and accurate list, in all material
respects, as of the date hereof of all Investments by the Borrower or any of its
Material Subsidiaries in any Person, other than investments by the Borrower or
any of its Material Subsidiaries in a Subsidiary or Specified Affiliate. The
Borrower may provide periodic updates of the information in Schedule 5.14, which
shall be deemed modified to include the updated information.

62



--------------------------------------------------------------------------------



 



     5.15 Solvency.
     The Borrower is Solvent after giving effect to the transactions
contemplated by the Credit Documents.
     5.16 Taxes.
     The Borrower and its Material Subsidiaries have filed, or caused to be
filed, all tax returns (federal, state, local and foreign) required to be filed
and paid all amounts of taxes shown thereon to be due (including interest and
penalties) and have paid all other taxes, fees, assessments and other
governmental charges owing by them, except for such taxes (i) which are not yet
delinquent or (ii) as are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP. The Borrower is not aware of any proposed material tax
assessments against it or any of its Material Subsidiaries.
     5.17 REIT Status.
     The Borrower is taxed as a “real estate investment trust” within the
meaning of Section 856(a) of the Internal Revenue Code.
     5.18 Specified Affiliates.
     Except as set forth on Schedule 5.07, there are no Specified Affiliates as
of the date hereof.
     5.19 Financial Condition.
     Each of the financial statements described below (copies of which have been
provided to the Administrative Agent for the benefit of the Lenders), have been
prepared in accordance with GAAP throughout the periods covered thereby, present
fairly in all material respects the financial condition and results from
operations of the entities and for the periods specified, subject in the case of
interim company-prepared statements to normal year-end adjustments:
     (a) annual audited consolidated balance sheet of the Borrower and its
consolidated subsidiaries dated as of December 31, 2008, together with related
statements of income and cash flows certified by BDO Seidman, LLP or other
independent certified public accountants of nationally recognized standing and
containing an opinion of such accountants; and
     (b) interim company-prepared consolidated balance sheet of the Borrower and
its consolidated subsidiaries dated as of June 30, 2009, together with related
company-prepared statements of income and cash flows.

63



--------------------------------------------------------------------------------



 



     5.20 No Material Adverse Effect.
     Since the date of the annual audited financial statements referenced in
Section 5.19, there has been no circumstance, development or event relating to
or affecting the Borrower and its Material Subsidiaries which has had or is
reasonably likely to have a Material Adverse Effect.
ARTICLE VI
COVENANTS
     The Borrower hereby covenants and agrees that until the Obligations,
together with interest, fees and other obligations hereunder, have been paid in
full and the Revolving Commitments hereunder shall have terminated, the Borrower
shall, and shall cause its Subsidiaries to, perform and comply with the
following covenants:
     6.01 Information.
     The Borrower will deliver to Administrative Agent for the benefit of the
Lenders:
     (a) within five (5) days following the date such information is filed with
the SEC, but in any event no later than ninety-five (95) days after the end of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its Subsidiaries as of the end of such fiscal year and the related
consolidated statements of income and consolidated statement of cash flows for
such fiscal year, setting forth in each case in comparative form the figures for
the previous fiscal year, and, with respect to such financial information for
the Borrower, such consolidated statements shall be audited statements by BDO
Seidman, LLP or other independent public accountants of nationally recognized
standing and containing an opinion of such accountants, which opinion shall be
without exception, qualification or limitation on scope of audit;
     (b) within five (5) days following the date such information is filed with
the SEC, but in any event no later than fifty (50) days after the end of each of
the first three fiscal quarters of the Borrower, a consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of such quarter and the related
consolidated statements of income and consolidated statement of cash flows for
such quarter and for the portion of the Borrower’s fiscal year ended at the end
of such quarter, setting forth in each case in comparative form the figures for
the corresponding quarter and the corresponding portion of the previous fiscal
year, all certified (subject to normal adjustments) as to fairness of
presentation and conformity with GAAP by the chief financial officer or
treasurer of the Borrower;
     (c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) of this Section, a certificate of Borrower,
substantially in the form of Exhibit 6.01 (each, a “Compliance Certificate”),
signed on behalf of Borrower by the chief financial officer or the treasurer of
the Borrower (i) stating whether, to such officer’s knowledge, there exists on
the date of such certificate any

64



--------------------------------------------------------------------------------



 



Default and, if any Default then exists, setting forth the details thereof and
the action that the Borrower is taking or proposes to take with respect thereto,
(ii) stating whether, since the date of the most recent financial statements
previously delivered pursuant to clauses (a) or (b) of this Section, there has
been a change in the GAAP applied in preparing the financial statements then
being delivered from those applied in preparing the most recent audited
financial statements so delivered which is material to the financial statements
then being delivered and, if so, the effect on the financial covenants on
account thereof and a reconciliation between calculation of the financial
covenants before and after giving effect thereto, (iii) furnishing calculations
demonstrating the compliance by the Borrower of the financial covenants in
Section 6.16 hereunder, (iv) attaching management’s summary of the results
contained in such financial statements and (v) identifying the Borrower’s Debt
Ratings then in effect;
     (d) simultaneously with the delivery of each set of financial statements
referred to in clause (a) above, a statement (addressed to the Administrative
Agent for the benefit of the Lenders) of the firm of independent public
accountants which reported on such statements whether anything has come to their
attention to cause them to believe that any Default existed on the date of such
statements;
     (e) promptly, and in any event within five (5) Business Days after any
officer obtains knowledge thereof, written notice of any change by a Ratings
Service in its rating for the Borrower’s senior unsecured (non-credit enhanced)
long term debt;
     (f) within five (5) Business Days after any officer obtains knowledge of
any Default, if such Default is then continuing, a certificate of Borrower,
signed on behalf of Borrower by the chief financial officer or the treasurer of
the Borrower, setting forth the details thereof and the action which the
Borrower is taking or proposes to take with respect thereto;
     (g) promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed;
     (h) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
which the Borrower shall have filed with the SEC;
     (i) promptly, and in any event within five (5) Business Days, after the
occurrence of any ERISA Event, written notice of such ERISA Event;
     (j) as soon as possible after any officer of the Borrower obtains knowledge
of the commencement of, or of a material threat of the commencement of, an
action, suit or proceeding against the Borrower or any of its Subsidiaries
before any court or arbitrator or any governmental body, agency or official in
which there is a reasonable likelihood of an adverse decision which would, after
the application of applicable insurance, result in a Material Adverse Effect;

65



--------------------------------------------------------------------------------



 



     (k) to the extent the information provided by the Borrower on Schedule 5.07
(Material Subsidiaries and Specified Affiliates), Schedule 5.12 (Indebtedness),
Schedule 5.13 (Contingent Liabilities) and Schedule 5.14 (Investments) changes
following the Closing Date, the Borrower will provide the Administrative Agent
with updated information not less frequently than quarterly, and such schedules
shall be deemed modified to include the updated information as provided in
Section 4.02;
     (l) promptly after the Borrower has notified the Administrative Agent of
its intention to treat any of the Loans, the Letters of Credit or any related
transaction as a “reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4), a duly completed copy of IRS Form 8886 or any
successor form thereto;
     (m) any announcement by Moody’s, S&P or any other Ratings Service of a
change in a Debt Rating;
     (n) promptly, such information, certificates or documents as any Lender or
the Administrative Agent may reasonably request in order for such Lender or the
Administrative Agent to maintain compliance with the Patriot Act; and
     (o) from time to time such additional information regarding the financial
position or business of the Borrower and its Subsidiaries, as the Administrative
Agent or any Lender may reasonably request.
     For purposes of the foregoing:
     (i) during any period when GAAP or related auditing standards require that
a Specified Affiliate of the Borrower be accounted for as a Subsidiary for
purposes of the consolidated financial statements of the Borrower and its
Subsidiaries, the term “Subsidiary” shall include a Specified Affiliate of the
Borrower for purposes of clauses (a) and (b) above; and
     (ii) during any period when GAAP or related auditing standards do not
require that a Specified Affiliate of the Borrower be accounted for as a
Subsidiary for purposes of the consolidated financial statements of the Borrower
and its Subsidiaries, the terms “Subsidiary” shall not include a Specified
Affiliate of the Borrower for purposes of clauses (a) and (b) above and, if the
Borrower shall have any Specified Affiliates during any period covered by the
financial statements delivered pursuant to clauses (a) or (b) above, the
Borrower shall deliver (A) financial statements of the character specified in
clauses (a) and (b) above for such Specified Affiliates within the time periods
set forth in clauses (a) and (b) above, and (B) on a combined basis, financial
statements of the character specified in clauses (a) and (b) above for the
Borrower, its Subsidiaries and such Specified Affiliates accompanied by the
opinions and certificates specified in clauses (b) and (c) above within the time
periods set forth in clauses (a), (b) and (c) above.

66



--------------------------------------------------------------------------------



 



     As to any information contained in materials furnished pursuant to
Section 6.01(h), the Borrower shall not be separately required to furnish such
information under clauses (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
     Documents required to be delivered pursuant to clauses (a), (b) or (h) (to
the extent any such documents are included in materials otherwise filed or
furnished with the SEC) above may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 9.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) upon the request of the
Administrative Agent or any Lender, the Borrower shall deliver paper copies of
such documents to such Administrative Agent or such Lender, respectively, until
a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender, respectively, and (ii) the Borrower shall
notify the Administrative Agent and each Lender (by telecopier or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.01(c) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
     The Borrower hereby acknowledges that (a) the Administrative Agent and/or
BAS will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, BAS, the L/C Issuer and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to the Borrower
or its securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Confidential Information, they shall be treated as set forth in Section 9.08);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a

67



--------------------------------------------------------------------------------



 



portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and BAS shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform that is not designated “Public Side Information.”
     6.02 Payment of Obligations.
     The Borrower will pay and discharge, and will cause each of its
Subsidiaries to pay and discharge, at or before maturity, or prior to expiration
of applicable notice, grace and curative periods, all their respective material
obligations and liabilities, including, without limitation, tax liabilities,
except where the same may be contested in good faith by appropriate proceedings,
and will maintain, and will cause each of its Subsidiaries to maintain, in
accordance with GAAP, appropriate reserves for the accrual of any of the same.
     6.03 Maintenance of Property; Insurance.
     (a) The Borrower will keep, and will cause each of its Subsidiaries to
keep, or will in the ordinary course of business cause the tenants of respective
properties to keep, all property materially useful and necessary in its business
in good working order and condition, ordinary wear and tear excepted.
     (b) The Borrower will maintain, and will cause each of its Subsidiaries to
maintain, with financially sound and responsible insurance companies, insurance
on all their respective properties in at least such amounts and against such
risks (and with such risk retention) as are usually insured against in the same
general area by companies of established repute engaged in the same or a similar
business, and will furnish to the Lenders, upon request from the Administrative
Agent, information presented in reasonable detail as to the insurance so
carried. The insurance described in this Section 6.03 may be carried by the
tenants under the respective tenant leases of such properties in lieu of by
Borrower or its Subsidiaries so long as the Borrower or its respective
Subsidiary is named as loss payee and additional insured with respect to such
insurance.
     6.04 Conduct of Business and Maintenance of Existence.
     Except as contemplated otherwise by the Investment Policy, the Borrower
will continue, and will cause each Subsidiary to continue, to engage in business
of the same general type as now conducted by the Borrower and each of its
Subsidiaries, and will preserve, renew and keep in full force and effect, and
will cause each of its Subsidiaries to preserve, renew and keep in full force
and effect their respective organizational existences and, except for any such
rights, privileges and franchises the failure to preserve which would not in the
aggregate have a Material Adverse Effect; provided that nothing in this
Section 6.04 shall prohibit (a) the merger of a Subsidiary of the Borrower into
the Borrower or the merger or consolidation of any Subsidiary of the Borrower
with or into another Person if the corporation surviving such consolidation or
merger is a Wholly Owned Consolidated Subsidiary of the Borrower and if, in each
case, after giving effect thereto, no Default shall have occurred and be
continuing and a responsible officer of the Borrower shall deliver to the
Administrative Agent an officer’s

68



--------------------------------------------------------------------------------



 



certificate representing that after giving effect to the transaction (i) the
Borrower is in compliance with the terms of the Credit Agreement on a pro forma
basis and (ii) no Event of Default shall then exist, or (b) the termination of
the corporate existence of any Subsidiary of the Borrower or the discontinuation
of any line of business of the Borrower or any of its Subsidiaries if the
Borrower in good faith determines that such termination is in the best interest
of the Borrower or such Subsidiary, as the case may be, and is not materially
disadvantageous to the Lenders.
     6.05 Compliance with Laws.
     The Borrower will comply, and cause each of its Subsidiaries to comply, in
all material respects with all applicable laws, ordinances, rules, regulations,
and requirements of governmental authorities (including, without limitation,
Environmental Laws and ERISA and the rules and regulations thereunder) the
failure to comply with which would have a Material Adverse Effect, except where
the necessity of compliance therewith is contested in good faith by appropriate
proceedings.
     6.06 Inspection of Property, Books and Records.
     The Borrower will keep, and will cause each of its Subsidiaries to keep,
proper books of record and account in which full, true and correct entries shall
be made of all material dealings and transactions in relation to its business
and activities; and, except to the extent prohibited by applicable law, rule,
regulations or orders, will permit, and will cause each of its Subsidiaries to
permit, representatives of any Lender at such Lender’s expense (which expense
shall not be subject to reimbursement by Borrower hereunder) to visit and
inspect any of their respective properties (subject to the rights of tenants in
possession thereof and to any limitations on the inspection rights of Borrower
in connection therewith), to examine and make abstracts from any of their
respective books and records and to discuss their respective affairs, finances
and accounts with their respective officers, employees and independent public
accountants, upon reasonable prior written notice to Borrower, all at such
reasonable times and as often as may reasonably be desired.
     6.07 Negative Pledge.
     The Borrower will not, nor will it permit any of its Subsidiaries to
create, assume or suffer to exist any Lien on any asset now owned or hereafter
acquired by it, except:
     (a) Liens pursuant to any Credit Document securing the Obligations
hereunder, including cash collateral and other Adequate Assurance pledged to the
L/C Issuer and the Swing Line Lender to secure obligations of Defaulting Lenders
and Impacted Lenders as provided in Section 2.14;
     (b) Liens in favor of a Lender or any of its Affiliates pursuant to a Swap
Contract permitted hereunder, but only to the extent that (i) the obligations
under such Swap Contract are permitted under Section 6.10, (ii) such Liens are
on the same collateral

69



--------------------------------------------------------------------------------



 



that secures the Obligations, and (iii) the obligations under such Swap Contract
and the Obligations share pari passu in the collateral subject to such Liens;
     (c) mortgage Liens to the extent not prohibited, both before and after
giving effect thereto on a pro forma basis, by the provisions of the financial
covenants set out in Section 6.16;
     (d) Liens for taxes not yet due or that are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
     (e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business that are not overdue
for a period of more than thirty (30) days or that are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
     (f) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
     (g) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
     (h) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property that, in the aggregate, are not substantial in amount,
and that do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
     (i) Liens of a judgment debtor securing judgments for the payment of money
not constituting an Event of Default under Section 7.01(k) or securing appeal or
other surety bonds related to such judgments;
     (j) Liens securing reimbursement obligations with respect to trade letters
of credit issued in the ordinary course of business, provided that such Liens
attach only to the assets being acquired with the proceeds of such letters of
credit;
     (k) any Lien arising out of the refinancing, extension, renewal or
refunding of any Indebtedness secured by any Lien, to the extent that such Lien
is permitted by any of the foregoing clauses of this Section, and provided that
such Indebtedness is not increased and is not secured by any additional assets;
and
     (l) Liens securing Indebtedness of any Subsidiary or Specified Affiliate
owing to the Borrower.

70



--------------------------------------------------------------------------------



 



     6.08 Consolidations, Mergers and Sales and Transfers of Assets.
     (a) The Borrower will not, nor will it permit any of its Subsidiaries to,
consolidate or merge with or into any Person except as may be permitted in
accordance with Section 6.04.
     (b) The Borrower will not, nor will it permit any of its Subsidiaries to,
make any transfer or investment of assets or any Asset Sale without the prior
written consent of the Required Lenders, except where, immediately after giving
effect thereto on a pro forma basis,
     (i) (A) the Consolidated Unencumbered Realty held by the Borrower shall be
not less than $250 million, and (B) Consolidated Unencumbered Realty held by the
Consolidated Group (including, for purposes hereof, in the case of
non-Subsidiary joint ventures, the lesser of (x) the outstanding principal
amount of first mortgage lien indebtedness owed to members of the Consolidated
Group by any such non-Subsidiary joint venture, or (y) the fair market value of
the property that is the subject of such first mortgage lien) shall be not less
than $1 billion, and
     (ii) no Default or Event of Default shall exist.
For any such transfer, investment, sale or disposition involving consideration
in excess of $125 million, in each such instance, the Borrower shall deliver to
the Administrative Agent an officer’s certificate describing the transaction in
detail reasonably satisfactory to the Administrative Agent and representing that
after giving effect to the transaction on a pro forma basis (A) the Borrower is
in compliance with the terms of the Credit Agreement and (B) no Default or Event
of Default then exists.
     6.09 Creation of Subsidiaries.
     The Borrower will not, nor will it permit any of its Subsidiaries to,
create any Subsidiary except for the creation of a Wholly Owned Subsidiary of
the Borrower or a Specified Affiliate provided that (i) such Subsidiary or
Specified Affiliate is organized under the laws of a jurisdiction within the
United States of America and (ii) no Default exists immediately prior to or
after the creation of such Subsidiary or Specified Affiliate.
     6.10 Incurrence and Existence of Debt.
     The Borrower will not, and will not permit any of its Subsidiaries to,
incur, assume or permit to exist any Indebtedness, except:
     (a) Indebtedness under the Credit Documents;

71



--------------------------------------------------------------------------------



 



     (b) Indebtedness outstanding on the date hereof and listed on Schedule 5.12
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;
     (c) Support Obligations of any member of the Consolidated Group in respect
of Indebtedness otherwise permitted hereunder;
     (d) obligations (contingent or otherwise) of any member of the Consolidated
Group existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view”; and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;
     (e) publicly issued or privately placed Funded Debt of the Borrower issued
or placed after the Closing Date, provided that the final maturity thereof shall
not be prior to the Revolving Termination Date hereunder;
     (f) so long as no Event of Default shall then exist hereunder, Funded Debt
of members of the Consolidated Group secured by mortgage liens; and
     (g) unsecured inter-company Indebtedness between and among members of the
Consolidated Group, provided that the aggregate amount of such inter-company
Indebtedness owing by Subsidiaries to the Borrower shall not exceed the
aggregate principal amount of loans and investments permitted under
Section 6.14;
provided, that in the case of Indebtedness incurred under clauses (e) through
(g), immediately after giving effect to the incurrence or assumption thereof on
a pro forma basis, the Borrower and the other members of the Consolidated Group
shall be in compliance with the terms of this Credit Agreement, including the
financial covenants hereunder.
     6.11 Transactions with Affiliates.
     The Borrower will not and will not permit any Subsidiary to enter into
directly or indirectly any material transaction or material group of related
transactions (including without limitation the purchase, lease, sale or exchange
of properties of any kind or the rendering of any service) with any Affiliate
(other than the Borrower), except in the ordinary course and pursuant to the
reasonable requirements of the Borrower’s or such Subsidiary’s business and upon
fair and

72



--------------------------------------------------------------------------------



 



reasonable terms no less favorable to the Borrower or such Subsidiary than would
be obtainable in a comparable arm’s-length transaction with a Person that is not
an Affiliate.
     6.12 Use of Proceeds.
     The Extensions of Credit hereunder will be used (a) to refinance existing
indebtedness for borrowed money, (b) to finance the acquisition of healthcare
real estate properties by the Borrower and its Subsidiaries, and (c) to finance
the general corporate purposes of the Borrower and its Subsidiaries.
     6.13 Organization Documents.
     Subject to changes, including any dissolutions permitted pursuant to this
Credit Agreement: (a) the Borrower will not, nor will it permit any of its
Subsidiaries to, amend its Organization Documents in any manner which could
materially adversely affect the rights of the Lenders under the Credit Documents
or their ability to enforce the same; and (b) the Borrower will not amend its
Organization Documents in a manner which would permit a single shareholder (as
determined for purposes hereof pursuant to the attribution provisions of
Section 544 of the Internal Revenue Code as modified by Section 856 of the
Internal Revenue Code) to own more than 30% of the outstanding stock in
Borrower.
     6.14 Investments.
     The Borrower shall not make or permit to exist, nor shall it permit any of
its Subsidiaries to make or permit to exist, any Investment except:
     (a) cash and Cash Equivalents;
     (b) Investments received in satisfaction or partial satisfaction thereof
from financially troubled account debtors to the extent reasonably necessary in
order to prevent or limit loss;
     (c) Support Obligations permitted by Section 6.10(c);
     (d) Investments by members of the Consolidated Group existing on the
Closing Date and identified on Schedule 5.14;
     (e) Investments by (i) members of the Consolidated Group that are Credit
Parties in and to other members of the Consolidated Group that are Credit
Parties, (ii) members of the Consolidated Group that are not Credit Parties in
and to members of the Consolidated Group that are Credit Parties, (iii) members
of the Consolidated Group that are not Credit Parties in and to other members of
the Consolidated Group that are not Credit Parties, and (iv) members of the
Consolidated Group that are Credit Parties in and to members of the Consolidated
Group that are not Credit Parties to the extent permitted by Section 6.08(b);

73



--------------------------------------------------------------------------------



 



     (f) Investments in and to unconsolidated joint ventures or other
non-Subsidiary enterprises in the same or closely related lines of business in
an aggregate amount of up to 10% of the book value of consolidated assets of the
Consolidated Group.
     6.15 Repurchase, Retirement or Redemption of Capital Stock; Dividends.
     The Borrower will not, nor will it permit any of its Subsidiaries (other
than its Wholly Owned Subsidiaries or the Specified Affiliates) to, repurchase,
retire or redeem any of its capital stock; provided that (i) the Borrower may
redeem its preferred stock, if any, with proceeds from the sale of its common
stock and (ii) so long as no Event of Default shall then exist hereunder, the
Borrower may redeem its capital stock in an amount not to exceed $50 million in
the aggregate, as approved by the Board of Directors.
     6.16 Financial Covenants.
     The Borrower will not:
     (a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at
any time to be greater than 60%.
     (b) Consolidated Secured Leverage Ratio. Permit the Consolidated Secured
Leverage Ratio at any time to be greater than 30%.
     (c) Consolidated Unencumbered Leverage Ratio. Permit the Consolidated
Unencumbered Leverage Ratio at any time to be greater than 60%.
     (d) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter to be less than
1.75:1.0.
     (e) Consolidated Unsecured Coverage Ratio. Permit the Consolidated
Unsecured Coverage Ratio as of the end of any fiscal quarter to be less than
2.0:1.0.
     (f) Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth
as of the end of any fiscal quarter to be less than the sum of (i) $650 million,
plus (ii) an amount equal to 85% of the net cash proceeds received from Equity
Transactions occurring after the Closing Date.
     6.17 Specified Affiliates.
     The Borrower will give the Administrative Agent prompt notice of any
Subsidiary that to the Borrower’s knowledge becomes a Specified Affiliate
subsequent to the Closing Date.
     6.18 REIT Status.
     The Borrower will continue to meet the requirements of Section 857(a) of
the Internal Revenue Code and regulations thereunder.

74



--------------------------------------------------------------------------------



 



     6.19 Leases.
     The Borrower will not modify or amend any lease where the Borrower is the
lessor thereunder if such modification or amendment would have a Material
Adverse Effect on the Borrower.
     6.20 Favorable Treatment.
     The Borrower will not permit its Subsidiaries to give any guaranty or
pledge of collateral (other than in connection with financing as permitted under
Section 6.10(f) hereof) in respect of any other Indebtedness, unless such
Subsidiary shall also give an equal and ratable guaranty and pledge of
collateral of the loans and obligations hereunder (in substantially the form
attached as Exhibit 6.20 or such other form as may be reasonably acceptable to
the Administrative Agent and the Required Lenders) and become a Subsidiary
Guarantor hereunder, without prejudice to any Event of Default that may arise
under Section 6.07.
     6.21 Construction in Progress.
     The Borrower and its Subsidiaries will not engage in construction projects
in which the total project costs of all such concurrent construction projects
exceed, in the aggregate at any one time, 15% of the book value of consolidated
assets of the Borrower and its Subsidiaries (it being understood and agreed for
purposes of this Section that a project shall be considered under construction
until a certificate of occupancy therefor, an architect’s certificate of
substantial completion or other similar certificate, shall have been issued).
     6.22 Limitation on Certain Agreements.
     The Borrower will not, nor will it permit its Subsidiaries to, enter into,
assume or otherwise become subject to any agreement (i) restricting their
ability to grant a lien on their property (except with respect to those
properties which are the subject of non-recourse financing permitted under
Section 6.10(f) hereof), or (ii) restricting the ability of the Subsidiaries to
give a guaranty of the loans and obligations hereunder.
ARTICLE VII
EVENTS OF DEFAULT AND REMEDIES
     7.01 Events of Default.
     The occurrence of any of the following events shall constitute an event of
default hereunder (individually, an “Event of Default” and collectively the
“Events of Default”):
     (a) The Borrower shall fail to pay (i) when due any principal of any Loan
or any reimbursement obligation owing on account of a drawing under a Letter of
Credit or

75



--------------------------------------------------------------------------------



 



(ii) within five (5) days after the same shall become due, any interest on any
Obligation or any fees or any other amount payable hereunder;
     (b) Default in the due performance or observance of any term, covenant or
agreement contained in Section 6.07 through 6.22, inclusive;
     (c) The Borrower shall fail to observe or perform any covenant or agreement
contained in any Credit Document (other than those covered by clause (a) or (b)
above) for thirty (30) days after the earlier of a responsible officer of the
Borrower becoming aware of such failure or written notice of such failure shall
have been given to the Borrower by the Administrative Agent or any Lender;
     (d) Any representation, warranty, certification or statement made or deemed
made by the Borrower in any Credit Document or in any certificate, financial
statement or other document delivered pursuant thereto shall prove to have been
incorrect in any material respect when made (or deemed made) and such
representation, warranty, certification or statement shall remain incorrect for
thirty (30) days after the earlier of a responsible officer of the Borrower
becoming aware of such failure or written notice of such failure shall have been
given to the Borrower by the Administrative Agent or any Lender;
     (e) The Borrower or any of its Material Subsidiaries shall fail to make any
payment in respect of any Indebtedness in an aggregate amount in excess of
$10 million when due or within any applicable grace period;
     (f) Any event or condition shall occur which would cause or permit the
acceleration of the maturity of any Indebtedness of Borrower or any Material
Subsidiary in an aggregate amount in excess of $10 million or enables the holder
of such Debt or any Person acting on such holder’s behalf to accelerate the
maturity thereof;
     (g) The Borrower or any Material Subsidiary of the Borrower shall commence
a voluntary case or other proceeding seeking liquidation, reorganization or
other relief with respect to itself or its debts under any bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of its property, or shall consent to any
such relief or to the appointment of or taking possession by any such official
in an involuntary case or other proceeding commenced against it, or shall make a
general assignment for the benefit of creditors, or shall fail generally to pay
its debts as they become due, or shall take any corporate action to authorize
any of the foregoing;
     (h) An involuntary case or other proceeding shall be commenced against the
Borrower or any Material Subsidiary of the Borrower seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for

76



--------------------------------------------------------------------------------



 



a period of thirty (30) days; or an order for relief shall be entered against
the Borrower or any Material Subsidiary of the Borrower under the federal
bankruptcy laws as now or hereafter in effect;
     (i) The Borrower or any Material Subsidiary of the Borrower shall admit in
writing its inability to pay its debts as and when they fall due;
     (j) (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or could reasonably be expected to result
in liability of a Credit Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $10 million,
or (ii) a Credit Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $10 million;
     (k) An uninsured, final, unappealable judgment or order for the payment of
money in excess of $10 million shall be rendered against the Borrower or any of
its Material Subsidiaries and such judgment or order shall continue unsatisfied
and unstayed for a period of thirty (30) days;
     (l) (i) The voting interests in any Specified Affiliate shall be held by a
Person other than a director, officer or employee of the Borrower, (ii) the
Borrower shall fail to own substantially all of the economic interest in any
Specified Affiliate and the remainder of such economic interest shall be held by
a Person other than directors, officers and/or employees or (iii) a Specified
Affiliate shall engage in any of the actions or activities that are limited or
restricted by Article VI hereof;
     (m) Except as to any Guarantor which is dissolved, released or merged or
consolidated out of existence as the result of or in connection with a
dissolution, merger or consolidation permitted by Section 6.04, any guaranty of
the loans and obligations hereunder or any material provision thereof shall
cease to be in full force and effect, or any Guarantor or any Person acting by
or on behalf of such Guarantor shall deny or disaffirm such Guarantor’s
obligations under such guaranty, or any Guarantor shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to any guaranty; or
     (n) the occurrence of a Change of Control;
then, and in every such event, the Administrative Agent shall during the
continuance of such Event of Default (i) if requested by the Required Lenders,
by notice to the Borrower terminate the Revolving Commitments, (ii) if requested
by the Required Lenders, by notice to the Borrower declare the Notes (together
with accrued interest thereon) and all other amounts payable by the Borrower
hereunder to be, and such Notes and amounts shall thereupon become, immediately
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower, (iii)

77



--------------------------------------------------------------------------------



 



provide Cash Collateral in respect of the L/C Obligations, and (iv) take such
other actions as are directed by the Required Lenders; provided that in the case
of any Event of Acceleration, without any notice to the Borrower or any other
act by the Administrative Agent or any Lender, the Revolving Commitments shall
automatically terminate and the Notes (together with accrued interest thereon)
shall automatically become immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and provided further that the Administrative Agent may terminate
commitments, declare the Loans and Obligations hereunder immediately due and
payable and demand Cash Collateral for the L/C Obligations without prior notice
to or the consent of the Lenders where it determines such action is warranted
and appropriate based on the facts and circumstances. Subject to the request or
direction of the Required Lenders as provided above, the Administrative Agent
shall have the exclusive right to enforce the remedies available under this
Credit Agreement during the continuance of any Event of Default hereunder.
     7.02 Application of Funds.
     After the exercise of remedies provided for in Section 7.01 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to provide Cash Collateral as set
forth in the proviso to Section 7.01), any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among the Lenders in proportion to the amounts described in this clause
Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders
in proportion to the respective amounts described in this clause Third payable
to them;
     Fourth, to (a) payment of that portion of the Obligations constituting
unpaid principal of the Loans and L/C Borrowings, (b) payment of breakage,
termination or other amounts owing in respect of any Swap Contract between any
Credit Party and any Lender, or any Affiliate of a Lender, to the extent such
Swap Contract is permitted hereunder and (c) the Administrative Agent for the
account of the L/C Issuer, to provide Cash Collateral for that portion of the
L/C Obligations comprised of the aggregate undrawn amount of Letters of Credit,
ratably among such parties in proportion to the respective amounts described in
this clause Fourth held by them; and

78



--------------------------------------------------------------------------------



 



     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to provide Cash Collateral for the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
ARTICLE VIII
ADMINISTRATIVE AGENT
     8.01 Appointment and Authority.
     Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
VIII are solely for the benefit of the Administrative Agent, the Lenders and the
L/C Issuer, and the Borrower shall not have rights as a third party beneficiary
of any of such provisions.
     8.02 Rights as a Lender.
     The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
     8.03 Exculpatory Provisions.
     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Credit Documents. Without
limiting the generality of the foregoing, the Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated

79



--------------------------------------------------------------------------------



 



hereby or by the other Credit Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Credit Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Credit Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.01 and 7.01) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrower, a Lender or the L/C Issuer.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     8.04 Reliance by Administrative Agent.
     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the

80



--------------------------------------------------------------------------------



 



making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
     8.05 Delegation of Duties.
     The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Credit Document by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
     8.06 Resignation of Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon thirty (30) days notice to the Borrower and
the Lenders. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within forty-five (45) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Credit Documents, the provisions of this Article and Sections
9.04 and 9.05 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

81



--------------------------------------------------------------------------------



 



     Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Credit Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.
     8.07 Non-Reliance on Administrative Agent and Other Lenders.
     Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Credit Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Credit
Agreement, any other Credit Document or any related agreement or any document
furnished hereunder or thereunder.
     8.08 No Other Duties, Etc.
     Anything herein to the contrary notwithstanding, none of the Co-Syndication
Agents, Co-Documentation Agents, Co-Agents, Joint Lead Arrangers and Joint Book
Runners listed on the cover page hereof, if any, shall have any powers, duties
or responsibilities under this Credit Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.
     8.09 Administrative Agent May File Proofs of Claim.
     In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loan or L/C Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their

82



--------------------------------------------------------------------------------



 



respective agents and counsel and all other amounts due the Lenders, the L/C
Issuer and the Administrative Agent under Sections 2.09, 9.04 and 9.05) allowed
in such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 9.04 and 9.05.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the L/C
Issuer to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the L/C Issuer in any such proceeding.
     8.10 Guaranty Matters.
     The Lenders and the L/C Issuer irrevocably authorize the Administrative
Agent, at its option and in its discretion,
     (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Credit Document (i) upon termination of the
Revolving Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made), (ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Credit Document, or (iii) subject to
Section 9.01, if approved, authorized or ratified in writing by the Required
Lenders;
     (b) to release any Guarantor from its obligations under any Guaranty if
such Person if as a result of a transaction permitted hereunder or if approved,
authorized or ratified in writing by the Required Lenders.
     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release its
interest in particular types or items of property, or to release any Guarantor
from its obligations under any Guaranty pursuant to this Section 8.10.

83



--------------------------------------------------------------------------------



 



ARTICLE IX
MISCELLANEOUS
     9.01 Amendments, Etc.
     No amendment or waiver of, or any consent to deviation from, any provision
of this Credit Agreement or any other Credit Document shall be effective unless
in writing and signed by the Borrower and the other Credit Parties, as the case
may be, and except as expressly provided hereinbelow, the Required Lenders (or
the Administrative Agent for and on behalf of the Required Lenders at their
direction) and acknowledged by the Administrative Agent, and each such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it is given; provided, however, that:
     (a) no such amendment, waiver or consent shall be effective without the
written consent of each Lender directly affected thereby (whose consent shall be
sufficient therefore without the consent of the Required Lenders) where the
effect would be to:
     (i) extend or increase the Revolving Commitment of any Lender (or reinstate
any Commitment terminated pursuant to Section 7.01), it being understood that
the amendment or waiver of an Event of Default or a mandatory reduction or a
mandatory prepayment in Revolving Commitments shall not be considered an
increase in Revolving Commitments,
     (ii) waive non-payment or postpone any date fixed by this Credit Agreement
or any other Credit Document for any payment of principal, interest, fees or
other amounts due to any Lender hereunder or under any other Credit Document,
     (iii) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or any fees or other amounts payable hereunder or
under any other Credit Document; provided, however, that only the consent of the
Required Lenders shall be necessary (A) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate or (B) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder,
     (iv) change any provision of this Credit Agreement regarding pro rata
sharing or pro rata funding with respect to (A) the making of advances
(including participations), (B) the manner of application of payments or
prepayments of principal, interest, or fees, (C) the manner of application of
reimbursement obligations from drawings under Letters of Credit, or (D) the
manner of reduction of commitments and committed amounts,
     (v) change any provision of this Section 9.01(a) or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder,

84



--------------------------------------------------------------------------------



 



     (vi) release all or substantially all of the Guarantors, if any, from their
obligations hereunder (other than as provided herein or as appropriate in
connection with transactions permitted hereunder);
     (b) unless also agreed to by the L/C Issuer, no such amendment, waiver or
consent shall be effective without the written consent of the L/C Issuer where
the effect would be to affect the rights and duties of the L/C Issuer under this
Credit Agreement or any Issuer Document relating to any Letter of Credit issued
or to be issued by it;
     (c) unless also agreed to by the Swing Line Lender, no such amendment,
waiver or consent shall be effective without the written consent of the Swing
Line Lender where the effect would be to affect the rights or duties of the
Swing Line Lender under this Credit Agreement;
     (d) unless also agreed to by the Administrative Agent, no such amendment,
waiver or consent shall be effective without the written consent of the
Administrative Agent where the effect would be to affect the rights or duties of
the Administrative Agent under this Credit Agreement or any other Credit
Document;
and provided further, that notwithstanding anything to the contrary contained
herein, (i) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that other than as provided
in Section 9.15
     (A) the Revolving Commitment of such Defaulting Lender may not be increased
or extended and the principal amount of the Loans or L/C Borrowings of such
Defaulting Lender may not be decreased, and
     (B) the rate of interest for such Defaulting Lender may not be decreased
(except as expressly provided in clause (a)(iii) above) and the pro rata sharing
and funding provisions referenced in clause (a)(iv) above may not be changed, in
either case in a way that would affect the Defaulting Lender more adversely than
the other affected Lenders,
     without, in any such case, the consent of such Defaulting Lender,
(ii) each Lender is entitled to vote as such Lender sees fit on any bankruptcy
or insolvency reorganization plan that affects the Loans, (iii) each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code
supersede the unanimous consent provisions set forth herein, (iv) the Required
Lenders may consent to allow a Credit Party to use Cash Collateral in the
context of a bankruptcy or insolvency proceeding, and (v) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.
     9.02 Notices and Other Communications; Facsimile Copies.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below),

85



--------------------------------------------------------------------------------



 



all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:
     (i) if to the Borrower, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 9.02; and
     (ii) if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile or other form of
electronic transmission shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient). Notices and other communications delivered through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
ADMINISTRATIVE AGENT AND THE AGENT-RELATED

86



--------------------------------------------------------------------------------



 



PERSONS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR
THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT OR ANY
AGENT-RELATED PERSON IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.
In no event shall the Administrative Agent or any Agent-Related Persons have any
liability to the Borrower, any Lender, the L/C Issuer or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of the
Administrative Agent or such Agent-Related Person; provided, however, that in no
event shall the Administrative Agent or any Agent-Related Person have any
liability to the Borrower, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).
     (d) Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.
     (e) Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person

87



--------------------------------------------------------------------------------



 



on each notice purportedly given by or on behalf of the Borrower. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
     9.03 No Waiver; Cumulative Remedies.
     No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
     Notwithstanding anything to the contrary contained herein or in any other
Credit Document, the authority to enforce rights and remedies hereunder and
under the other Credit Documents against the Credit Parties or any of them shall
be vested exclusively in, and all actions and proceedings at law in connection
with such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 7.01 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Credit Documents, (b) the
L/C Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Credit Documents, (c) any
Lender from exercising setoff rights in accordance with Section 9.09 (subject to
the terms of Section 2.12), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Credit Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 7.01 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.12, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
     9.04 Attorney Costs, Expenses and Taxes.
     The Borrower agrees (a) to pay directly to the provider thereof or to pay
or reimburse the Administrative Agent for all costs and expenses incurred in
connection with the development, preparation, negotiation and execution of this
Credit Agreement and the other Credit Documents, the preservation of any rights
or remedies under this Credit Agreement and the other Credit Documents, and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, and (b) to pay or
reimburse the Administrative Agent, the L/C Issuer, each Arranger, and each
Lender for all costs and expenses incurred following an Event of Default in
connection with the enforcement, attempted enforcement, or preservation of any
rights

88



--------------------------------------------------------------------------------



 



or remedies under this Credit Agreement or the other Credit Documents (including
all such costs and expenses incurred during any “workout” or restructuring in
respect of the Obligations and during any legal proceeding, including any
proceeding under any Debtor Relief Law), including all Attorney Costs. The
foregoing costs and expenses shall include all search, filing, recording, title
insurance and appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by the Administrative Agent and the cost of
independent public accountants and other outside experts retained by the
Administrative Agent or any Lender. All amounts due under this Section 9.04
shall be payable within ten (10) Business Days after demand therefor. The
agreements in this Section shall survive the termination of the Aggregate
Revolving Commitments and repayment of all other Obligations.
     9.05 Indemnification by the Borrower.
     (a) Whether or not the transactions contemplated hereby are consummated,
the Borrower shall indemnify and hold harmless the Administrative Agent, each
Agent-Related Person, the L/C Issuer, each Arranger, each Lender and their
respective Affiliates, directors, officers, employees, counsel, agents,
trustees, advisors and attorneys-in-fact (collectively the “Indemnitees”) from
and against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including Attorney Costs) of any kind or nature whatsoever (subject to the
provisions of Section 3.01 with respect to Taxes and Other Taxes) that may at
any time be imposed on, incurred by or asserted against any such Indemnitee
(whether by a Credit Party or any other party) in any way relating to or arising
out of or in connection with (a) the execution, delivery, enforcement,
performance or administration of any Credit Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby, (b) any
Commitment, Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), or
(c) any actual or threatened claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall
not, as to an Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements are determined by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnitee. No Indemnitee shall be liable for any damages arising from the
use by others of any information or other materials obtained through IntraLinks
or other similar information transmission systems in connection with this Credit
Agreement, and no Indemnitee shall have any liability for any indirect, special,
incidental, consequential or punitive damages relating to this Credit Agreement
or any other Credit Document or arising out of its activities in connection
herewith or therewith (whether before or after the Closing Date). All amounts
due under this Section 9.05 shall be payable within ten (10) Business Days after
demand therefor. The agreements in this Section shall survive the resignation of
the Administrative Agent, the assignment by any Lender of any of its interests
hereunder, the replacement of any Lender, the termination of the Aggregate

89



--------------------------------------------------------------------------------



 



Revolving Commitments and the repayment, satisfaction or discharge of all the
other Obligations.
     (b) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under Section 9.04 or
Section 9.05(a) to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Aggregate Commitment Percentage or, in the case of L/C Obligations,
Revolving Commitment Percentage (determined in each case as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (b) are subject to the provisions of Section 2.11(f).
     9.06 Payments Set Aside.
     To the extent that any payment by or on behalf of the Borrower is made to
the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises its right of set-off, and such payment or the proceeds of such
set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.
     9.07 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Credit
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Credit
Agreement, expressed or implied, shall be

90



--------------------------------------------------------------------------------



 



construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Credit Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this Credit
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment and Revolving Loans at the time owing to
it or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and
     (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Revolving Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Revolving Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $2.5 million, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loans or the
Revolving Commitment assigned, except that this clause (ii) shall not apply to
the Swing Line Lender’s rights and obligations in respect of Swing Line Loans;

91



--------------------------------------------------------------------------------



 



     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Revolving Credit Commitment if such assignment is to a Person that is not
a Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender;
     (C) the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
     (D) the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of Revolving Commitments.
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
     (v) No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
     (vii) No Assignment to Defaulting Lenders or Impacted Lenders. No
assignment may be made to a Defaulting Lender or an Impacted Lender without the
prior written consent of the Administrative Agent, the L/C Issuer and the Swing
Line Lender.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Credit Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Credit Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under

92



--------------------------------------------------------------------------------



 



this Credit Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Credit
Agreement, such Lender shall cease to be a party hereto) but shall continue to
be entitled to the benefits of Sections 3.01, 3.04, 3.05, 9.04 and 9.05 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Credit Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Credit Agreement, notwithstanding notice to the contrary.
The Register shall be available for inspection by the Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Credit Agreement (including all or
a portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Credit Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce such Lender’s rights under this Credit Agreement (subject to
Section 9.03) and to approve any amendment, modification or waiver of any
provision of this Credit Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 9.01 that affects such Participant. Subject to subsection
(e) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to subsection
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.09 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.12 as though it were a
Lender.

93



--------------------------------------------------------------------------------



 



     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
     (g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to subsection (b) above, Bank of America may, (i) upon thirty (30) days’ notice
to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon thirty
(30) days’ notice to the Borrower, resign as Swing Line Lender. In the event of
any such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint (with such appointee’s consent) from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swing Line Lender, as the case
may be. If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(b). Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.
     9.08 Confidentiality.
     Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Confidential Information (as defined below),
except that Confidential

94



--------------------------------------------------------------------------------



 



Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Credit Document or any
action or proceeding relating to this Credit Agreement or any other Credit
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Credit Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 9.15 or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Confidential Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, the
L/C Issuer or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrower.
     For purposes of this Section, “Confidential Information” means all
information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the L/C Issuer on a nonconfidential basis prior to disclosure by the Borrower or
any Subsidiary, provided that, in the case of information received from the
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Confidential Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Confidential Information as such Person would accord to
its own confidential information.
     Each of the Administrative Agent, the Lenders and the L/C Issuer
acknowledges that (a) the Confidential Information may include material
non-public information concerning the Borrower or a Subsidiary, as the case may
be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.
     9.09 Set-off.
     In addition to any rights and remedies of the Lenders provided by law, upon
the occurrence and during the continuance of any Event of Default, each Lender
and each of its Affiliates are authorized at any time and from time to time,
without prior notice to the Borrower or any other Credit Party, any such notice
being waived by the Borrower (on its own behalf and on behalf of each Credit
Party) to the fullest extent permitted by law, to set off and apply any and

95



--------------------------------------------------------------------------------



 

\

all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness at any time owing by, such Lender or
Affiliate to or for the credit or the account of the respective Credit Parties
against any and all Obligations owing to such Lender hereunder or under any
other Credit Document, now or hereafter existing, irrespective of whether or not
the Administrative Agent or such Lender shall have made demand under this Credit
Agreement or any other Credit Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or indebtedness. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application.
     9.10 Interest Rate Limitation.
     Notwithstanding anything to the contrary contained in any Credit Document,
the interest paid or agreed to be paid under the Credit Documents shall not
exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
     9.11 Counterparts.
     This Credit Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
     9.12 Integration; Effectiveness.
     (a) This Credit Agreement, together with the other Credit Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Credit Agreement and those of any other Credit Document, the provisions of
this Credit Agreement shall control; provided that the inclusion of supplemental
rights or remedies in favor of the Administrative Agent or the Lenders in any
other Credit Document shall not be deemed a conflict with this Credit Agreement.
Each Credit Document was drafted with the joint participation of the respective
parties thereto and shall be construed neither against nor in favor of any
party, but rather in accordance with the fair meaning thereof.
     (b) Except as provided in Section 4.01, this Credit Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative

96



--------------------------------------------------------------------------------



 



Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.
     9.13 Survival of Representations and Warranties.
     All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Extension of Credit, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.
     9.14 Severability.
     If any provision of this Credit Agreement or the other Credit Documents is
held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Credit Agreement and the
other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     9.15 Replacement of Lenders.
     If (a) any Lender requests compensation under Section 3.04, (b) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
(c) a Lender (a “Non-Consenting Lender”) does not consent to a proposed
amendment, consent, change, waiver, discharge or termination with respect to any
Credit Document that has been approved by the Required Lenders (including,
without limitation by a failure to respond in writing to a proposed amendment by
the date and time specified by the Administrative Agent) as provided in
Section 9.01 but requires unanimous consent of all Lenders, (d) any Lender is a
Defaulting Lender or Impacted Lender, or (e) any Lender breaches the terms of
this Credit Agreement in a material manner, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 9.07), all of its interests, rights and obligations under this Credit
Agreement and the related Credit Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

97



--------------------------------------------------------------------------------



 



     (i) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 9.07(b);
     (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
     (iii) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (iv) such assignment does not conflict with applicable Laws; and
     (v) in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed amendment, consent change, waiver,
discharge or termination with respect to any Credit Document, the applicable
replacement bank or financial institution consents to the proposed change,
waiver, discharge or termination;
     provided that the failure by such Non-Consenting Lender to execute and
deliver an Assignment and Assumption shall not impair the validity of the
removal of such Non-Consenting Lender and the mandatory assignment of such
Non-Consenting Lender’s Commitments and outstanding Loans pursuant to this
Section 9.15 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     9.16 GOVERNING LAW.
     (a) GOVERNING LAW. THIS CREDIT AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     (b) SUBMISSION TO JURISDICTION. EACH OF THE BORROWER AND THE OTHER CREDIT
PARTIES IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT FROM ANY THEREOF, IN

98



--------------------------------------------------------------------------------



 



ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR
ANY OTHER CREDIT DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS CREDIT AGREEMENT OR IN ANY OTHER CREDIT
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST THE BORROWER OR ANY OTHER
CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER CREDIT PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY
OTHER CREDIT DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.02. NOTHING IN THIS
CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
     9.17 WAIVER OF RIGHT TO TRIAL BY JURY.
     EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE

99



--------------------------------------------------------------------------------



 



OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT AND
THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
     9.18 No Conflict.
     To the extent there is any conflict or inconsistency between the provisions
hereof and the provisions of any Credit Document, this Credit Agreement shall
control.
     9.19 USA PATRIOT Act Notice.
     Each Lender that is subject to the Patriot Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Borrower in accordance with the Patriot Act.
     9.20 No Advisory or Fiduciary Responsibility.
     In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Credit Agreement provided by the Administrative
Agent, the Arrangers and the Lenders are arm’s-length commercial transactions
between the Borrower, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, (B) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Credit Documents; (ii) (A) each of the Administrative Agent,
the Arrangers and the Lenders has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for the Borrower or any
of its Affiliates, or any other Person and (B) none of the Administrative Agent,
the Arrangers or any Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents; and
(iii) the Administrative Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent, the Arrangers and the Lenders has any
obligation to disclose any of such interests to the Borrower or any of its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent, the
Arrangers and the Lenders with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

100



--------------------------------------------------------------------------------



 



     9.21 Electronic Execution of Assignments and Certain Other Documents.
     The words “execution,” “signed,” “signature” and words of like import in
any Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
     9.22 Entire Agreement.
     THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

101



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to
be duly executed as of the date first above written.

              BORROWER:   HEALTHCARE REALTY TRUST INCORPORATED, a Maryland
corporation    
 
           
 
  By:   /s/ Scott W. Holmes    
 
           
 
  Name:   Scott W. Holmes    
 
  Title:   Executive Vice President and
Chief Financial Officer    

HEALTHCARE REALTY TRUST INCORPORATED
AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



              ADMINISTRATIVE AGENT:   BANK OF AMERICA, N.A.,
as Administrative Agent    
 
           
 
  By:   /s/ Angela Lau    
 
           
 
  Name:   Angela Lau    
 
  Title:   Assistant Vice President    

HEALTHCARE REALTY TRUST INCORPORATED
AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



              LENDERS:   BANK OF AMERICA, N.A., as L/C Issuer,
Swing Line Lender and as a Lender    
 
           
 
  By:   /s/ Amie Edwards    
 
           
 
  Name:   Amie Edwards    
 
  Title:   Vice President    

HEALTHCARE REALTY TRUST INCORPORATED
AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  CALYON NEW YORK BRANCH    
 
           
 
  By:   /s/ Thomas Randolph    
 
           
 
  Name:   Thomas Randolph    
 
  Title:   Managing Director    
 
           
 
  By:   /s/ Priya Vrat    
 
           
 
  Name:   Priya Vrat    
 
  Title:   Director    

HEALTHCARE REALTY TRUST INCORPORATED
AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A.    
 
           
 
  By:   /s/ Ralph Totoonchie    
 
           
 
  Name:   Ralph Totoonchie    
 
  Title:   Vice President    

HEALTHCARE REALTY TRUST INCORPORATED
AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  REGIONS BANK    
 
           
 
  By:   /s/ Craig Gardella    
 
           
 
  Name:   Craig Gardella    
 
  Title:   Senior Vice President    

HEALTHCARE REALTY TRUST INCORPORATED
AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ D. Bryan Gregory    
 
           
 
  Name:   D. Bryan Gregory    
 
  Title:   Vice President    

HEALTHCARE REALTY TRUST INCORPORATED
AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  UBS AG, STAMFORD BRANCH    
 
           
 
  By:   /s/ Marie Haddad    
 
           
 
  Name:   Marie Haddad    
 
  Title:   Associate Director    
 
           
 
  By:   /s/ Irja R. Otsa    
 
           
 
  Name:   Irja R. Otsa    
 
  Title:   Associate Director    

HEALTHCARE REALTY TRUST INCORPORATED
AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  BARCLAYS BANK PLC    
 
           
 
  By:   /s/ Nicholas A. Bell    
 
           
 
  Name:   Nicholas A. Bell    
 
  Title:   Director    

HEALTHCARE REALTY TRUST INCORPORATED
AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  FIFTH THIRD BANK    
 
           
 
  By:   /s/ Bill Priester    
 
           
 
  Name:   Bill Priester    
 
  Title:   Vice President    

HEALTHCARE REALTY TRUST INCORPORATED
AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  SUNTRUST BANK    
 
           
 
  By:   /s/ J. Ben Cumming    
 
           
 
  Name:   J. Ben Cumming    
 
  Title:   Vice President    

HEALTHCARE REALTY TRUST INCORPORATED
AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  BANK OF MONTREAL    
 
           
 
  By:   /s/ Thomas Batterham    
 
           
 
  Name:   Thomas Batterham    
 
  Title:   Managing Director    

HEALTHCARE REALTY TRUST INCORPORATED
AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  THE BANK OF NOVA SCOTIA    
 
           
 
  By:   /s/ Karen Anillo    
 
           
 
  Name:   Karen Anillo    
 
  Title:   Director    

HEALTHCARE REALTY TRUST INCORPORATED
AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  STATE BANK OF INDIA    
 
           
 
  By:   /s/ Prabodh Parikh    
 
           
 
  Name:   Prabodh Parikh    
 
  Title:   Vice President & Head (Credit)    

HEALTHCARE REALTY TRUST INCORPORATED
AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  COMPASS BANK    
 
           
 
  By:   /s/ Jason Consoli    
 
           
 
  Name:   Jason Consoli    
 
  Title:   Senior Vice President    

HEALTHCARE REALTY TRUST INCORPORATED
AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  PINNACLE NATIONAL BANK    
 
           
 
  By:   /s/ Todd Carter    
 
           
 
  Name:   Todd Carter    
 
  Title:   Senior Vice President    

HEALTHCARE REALTY TRUST INCORPORATED
AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  CHANG HWA COMMERCIAL BANK, LTD.,
LOS ANGELES BRANCH    
 
           
 
  By:   /s/ Beverley Chen    
 
           
 
  Name:   Beverley Chen    
 
  Title:   VP & General Manager    

HEALTHCARE REALTY TRUST INCORPORATED
AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  AVENUE BANK    
 
           
 
  By:   /s/ Carol S. Geraghty    
 
           
 
  Name:   Carol S. Geraghty    
 
  Title:   Senior Vice President    

HEALTHCARE REALTY TRUST INCORPORATED
AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



Schedule 2.01
LENDERS AND COMMITMENTS

                              Revolving             Commitment Lender  
Revolving Commitment   Percentage
Bank of America, N.A.
  $ 57,500,000.00       10.454545455 %
Calyon New York Branch
  $ 57,500,000.00       10.454545455 %
JPMorgan Chase Bank, N.A.
  $ 50,000,000.00       9.090909091 %
Regions Bank
  $ 50,000,000.00       9.090909091 %
Wachovia Bank
  $ 50,000,000.00       9.090909091 %
UBS Loan Finance LLC
  $ 50,000,000.00       9.090909091 %
Barclays Bank PLC
  $ 50,000,000.00       9.090909091 %
Fifth Third Bank
  $ 35,000,000.00       6.363636364 %
SunTrust Bank
  $ 35,000,000.00       6.363636364 %
Bank of Montreal
  $ 25,000,000.00       4.545454545 %
Bank of Nova Scotia
  $ 25,000,000.00       4.545454545 %
State Bank of India
  $ 25,000,000.00       4.545454545 %
Compass Bank
  $ 20,000,000.00       3.636363636 %
Pinnacle National Bank
  $ 10,000,000.00       1.818181818 %
Chang Hwa Commercial Bank, Ltd., Los Angeles Branch
  $ 5,000,000.00       0.909090909 %
Avenue Bank
  $ 5,000,000.00       0.909090909 %
Total:
  $ 550,000,000.00       100.0000000000 %

 



--------------------------------------------------------------------------------



 



Schedule 2.03
EXISTING LETTERS OF CREDIT
None.

 



--------------------------------------------------------------------------------



 



Schedule 5.04
LITIGATION
None.

 



--------------------------------------------------------------------------------



 



Schedule 5.06
ENVIRONMENTAL MATTERS
None.

 



--------------------------------------------------------------------------------



 



Schedule 5.07
MATERIAL SUBSIDIARIES

          Entity   Incorporated   Qualified
Healthcare Realty Trust Incorporated
  MD   AZ, CA, CO, CT, DC,
FL, GA, HI, IN, KS,
MI, SC, TN, VA, WA
HRT Properties of Texas, Ltd.
  TX    
HR Acquisition of San Antonio, Ltd.
  AL   TX
HR Acquisition I Corporation
  MD   AL, AZ, AR, CA, CT,
FL, GA, IL, MI, MO,
NC, NJ, NV, SC, VA, WA
HR of Carolinas, LLC
  DE   NC, SC
HRT of Tennessee, Inc.
  TN    
HR Acquisition of Pennsylvania, Inc.
  PA    
HRT of Illinois, Inc.
  DE    
Pennsylvania HRT, Inc.
  PA    
HR of Pima, LLC
  DE   AZ
HRT of Roanoke, Inc.
  VA    
HR of Los Angeles, Ltd.(a)
  AL   CA
Roseburg Surgery Center, LLC
  DE   OR
Yakima Valley Subsidiary, LLC
  DE    
Allenmore C, LLC
  DE   WA
HRT of Alabama, Inc.
  AL    
Ankeny North MOB, LLC
  DE   IA
HR of Iowa, LLC
  DE    

All entities above are 100% owned by the Borrower, except as footnoted and
described below:
(a) 66.67% owned by Borrower and 33.33% owned by Kerlan Jobe Ortho-Clini, L.P.

 



--------------------------------------------------------------------------------



 



Schedule 5.10
COMPLIANCE WITH LAWS
None.

 



--------------------------------------------------------------------------------



 



Schedule 5.12
INDEBTEDNESS

                              Including     Principal Loan Balance  
Discount/Premium
Senior Notes due 2014
  $ 264,737,000     $ 264,057,221  
Senior Notes due 2011
  $ 286,300,000     $ 286,717,969  
$400 million Revolving Credit Facility
  $ 368,000,000     $ 368,000,000  
Mortgage Notes Payable with various maturities
  $ 81,147,037     $ 73,261,906  

In addition, there are five mortgage loans totaling $46.9 million, maturing
between October 2020 and August 2021, originated by the Borrower to fund the
purchase of the properties by a consolidated joint venture. These loans are held
by a wholly owned subsidiary of the Borrower and are eliminated in consolidation
in the Borrower’s financial statements.
On July 28, 2009, the Borrower entered into loan application and commitment
agreements (the “Commitment Agreements”) with Teachers Insurance and Annuity
Association of America for an aggregate of approximately $207.3 million in
mortgage financing.

 



--------------------------------------------------------------------------------



 



Schedule 5.13
CONTINGENT LIABILITIES
$607,067 of deferred gain related to a sale of property in 2007.

 



--------------------------------------------------------------------------------



 



Schedule 5.14
INVESTMENTS
Borrower owns 1,884 shares of Series B-2 Common Stock of Emeritus Corporation, a
Washington corporation that have an aggregate fair value of $42,653.76 as of
September 28, 2009.
Borrower owns an investment in Wentworth Holdings, LLC an unconsolidated limited
liability company that is accounted for under the cost method and was valued at
$1.3 million as of September 28, 2009.

 



--------------------------------------------------------------------------------



 



Schedule 9.02
NOTICE ADDRESSES
Credit Parties:

      Healthcare Realty Trust Incorporated 3310 West End Avenue Suite 700
Nashville, Tennessee 37203
Attention:
  Scott W. Holmes
Telephone:
  (615) 269-8269
Facsimile No.:
  (615) 269-8122

Administrative Agent:
          For payments and Requests for Credit Extensions:

      Bank of America, N.A. 101 North Tryon Street, NC1-001-04-39 Charlotte,
North Carolina 28255
Attention:
  Karen Barr, Agency Services
Telephone:
  (980) 386-2596
Facsimile:
  (704) 409-0034
Email:
  karen.barr@bankofamerica.com

Wiring Instructions:
Bank of America, N.A.
New York, New York
ABA No.: 026009593
Account No.: 1366212250600
Account Name: Credit Services
Ref: Healthcare Realty Trust Incorporated
          For all other notices:

      Bank of America, N.A. 1455 Market Street, CA5-701-05-19 San Francisco,
California 94103
Attention:
  Angela Lau, Assistant Vice President
Telephone:
  (415) 436-4000
Facsimile:
  (415) 503-5008

          With a copy to:

 



--------------------------------------------------------------------------------



 



      Bank of America, N.A. 100 N. Tryon Street, NC1-007-17-11 Charlotte, North
Carolina 28255
Attention:
  Amie Edwards, Vice President
Telephone:
  (980) 387-1346
Facsimile:
  (980) 683-6305

 



--------------------------------------------------------------------------------



 



Exhibit 2.02
FORM OF LOAN NOTICE
Date:                     , 200__

To:   Bank of America, N.A., as Administrative Agent

Re:   Amended and Restated Credit Agreement (as amended, modified, supplemented
and extended from time to time, the “Credit Agreement”) dated as of
September 30, 2009 among Healthcare Realty Trust Incorporated, a Maryland
corporation (the “Borrower”), the Lenders identified therein, and Bank of
America, N.A., as Administrative Agent. Capitalized terms used but not otherwise
defined herein have the meanings provided in the Credit Agreement.

Ladies and Gentlemen:
The undersigned hereby requests (select one):

    o A Borrowing            o A Continuation      oA Conversion

Of Revolving Loans:

1.   On:                     , 200___ (which is a Business Day).   2.   In the
amount of:                     .   3.   Comprised of:                      (Type
of Loan).   4.   For Eurodollar Rate Loans: with an Interest Period of
                     months.

o a Borrowing of Swing Line Loans:

1.   On:                     , 200___ (which is a Business Day).   2.   In the
amount of:                     .

With respect to any Borrowing or any conversion or continuation requested
herein, the undersigned Borrower hereby represents and warrants that (a) in the
case of Revolving Loans, such request complies with the requirements of
Section 2.01(a) of the Credit Agreement, in the case of Swing Line Loans, such
request complies with the requirements of Section 2.01(c) of the Credit
Agreement, (b) each of the conditions set forth in Section 2.02 of the Credit
Agreement have been satisfied on and as of the date of such Borrowing or such
conversion or continuation and (c) the conditions referenced in subsections
(b) through (e) of Section 4.02 of the Credit

 



--------------------------------------------------------------------------------



 



Agreement have been satisfied on or prior to the proposed date of the requested
Extension of Credit.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



                  HEALTHCARE REALTY TRUST INCORPORATED,
a Maryland corporation    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

 



--------------------------------------------------------------------------------



 



Exhibit 2.13-1
FORM OF REVOLVING NOTE
                     __, 200_
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                         or its registered assigns (the
“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of each Revolving Loan from time to
time made by the Lender to the Borrower when and as provided under that certain
Amended and Restated Credit Agreement (as amended, modified, supplemented and
extended from time to time, the “Credit Agreement”) dated as of September 30,
2009 among the Borrower, the Lenders identified therein and Bank of America,
N.A., as Administrative Agent. Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.
This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note shall become, or may be declared to
be, immediately due and payable all as provided in the Credit Agreement.
Revolving Loans made by the Lender may be evidenced by one or more loan accounts
or records maintained by the Lender in the ordinary course of business. The
Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Revolving Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Note.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
[Signature on Following Page]

 



--------------------------------------------------------------------------------



 



                  HEALTHCARE REALTY TRUST INCORPORATED,
a Maryland corporation    
 
           
 
  By:
Name:    
 
   
 
  Title:        

 



--------------------------------------------------------------------------------



 



Exhibit 2.13-2
FORM OF SWING LINE NOTE
                     __, 200_
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                         or its registered assigns (the “Swing
Line Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of each Swing Line Loan from time to
time made by the Lender to the Borrower when and as provided under that certain
Amended and Restated Credit Agreement (as amended, modified, supplemented and
extended from time to time, the “Credit Agreement”) dated as of September 30,
2009 among the Borrower, the Lenders identified therein and Bank of America,
N.A., as Administrative Agent. Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.
The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line until such principal amount is
paid in full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest shall be made to the Swing
Line Lender in Dollars in immediately available funds. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.
This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note shall become, or may be declared to
be, immediately due and payable all as provided in the Credit Agreement. Swing
Line Loans made by the Lender may be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Note and endorse thereon the date, amount and
maturity of its Swing Line Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Note.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
[Signature on Following Page]

 



--------------------------------------------------------------------------------



 



                  HEALTHCARE REALTY TRUST INCORPORATED,
a Maryland corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

 



--------------------------------------------------------------------------------



 



Exhibit 6.01
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:                     , 200__

To:   Bank of America, N.A., as Administrative Agent

Re:   Amended and Restated Credit Agreement (as amended, modified, supplemented
and extended from time to time, the “Credit Agreement”) dated as of
September 30, 2009 among Healthcare Realty Trust Incorporated, a Maryland
corporation (the “Borrower”), the Lenders identified therein, and Bank of
America, N.A., as Administrative Agent. Capitalized terms used but not otherwise
defined herein have the meanings provided in the Credit Agreement.

Ladies and Gentlemen:
The undersigned Responsible Officer hereby certifies as of the date hereof that
[he/she] is the                                          of the Borrower, and
that, in [his/her] capacity as such, [he/she] is authorized to execute and
deliver this Certificate to the Administrative Agent on the behalf of the
Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements:]
     [1. [Attached hereto as Schedule 1 are the] [The] year-end audited
financial statements required by Section 6.01(a) of the Credit Agreement for the
fiscal year of the Borrower ended as of the above date, together with the report
and opinion of an independent certified public accountant required by such
section [have been electronically delivered to the Administrative Agent pursuant
to the conditions set forth in Section 6.01 of the Credit Agreement].]
[Use following paragraph 1 for fiscal quarter-end financial statements:]
     [1. [Attached hereto as Schedule 1 are the] [The] unaudited financial
statements required by Section 6.01(b) of the Credit Agreement for the fiscal
quarter of the Borrower ended as of the above date [have been electronically
delivered to the Administrative Agent pursuant to the conditions set forth in
Section 6.01 of the Credit Agreement]. Such financial statements fairly present
the financial condition, results of operations and cash flows of the
Consolidated Group in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.]
     2. The undersigned has reviewed and is familiar with the terms of the
Credit Agreement and has made, or has caused to be made, a detailed review of
the transactions and condition (financial or otherwise) of each member of the
Consolidated Group during the accounting period covered by the attached
financial statements.

 



--------------------------------------------------------------------------------



 



     3. A review of the activities of each member of the Consolidated Group
during such fiscal period has been made under the supervision of the undersigned
with a view to determining whether during such fiscal period the Credit Parties
have performed and observed all their respective Obligations under the Credit
Documents, and
[select one:]
[to the best knowledge of the undersigned during such fiscal period, each of the
Credit Parties has performed and observed each covenant and condition of the
Credit Documents applicable to it.]
[or:]
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]
     4. The representations and warranties of the Credit Parties contained in
the Credit Agreement, any other Credit Document or any other certificate or
document furnished at any time under or in connection with the Credit Documents,
are true and correct on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date.
     5. The financial covenant analyses and information set forth on Schedule 2
hereto are true and accurate on and as of the date of this Certificate.
     6. The Borrower’s Debt Ratings are as follows:
     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    , 200   .

                  HEALTHCARE REALTY TRUST INCORPORATED,
a Maryland corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

 



--------------------------------------------------------------------------------



 



[Schedule 1
[YEAR-END AUDITED FINANCIAL STATEMENTS]
[UNAUDITED QUARTERLY FINANCIAL STATEMENTS]]

 



--------------------------------------------------------------------------------



 



Schedule [1][2]
FINANCIAL COVENANT ANALYSES AND INFORMATION

 



--------------------------------------------------------------------------------



 



Exhibit 6.20
FORM OF GUARANTY
     THIS GUARANTY AGREEMENT, dated as of                      ___, 20___ (this
“Guaranty”) is given by
     Each of the Persons identified as a “Guarantor” on the signature pages
hereto and from time to time joined as a Guarantor hereunder (the “Guarantors”);
in favor of
     BANK OF AMERICA, N.A., in its capacity as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders under the Amended and
Restated Credit Agreement dated as of September 30, 2009 (as amended, modified,
supplemented and extended from time to time, the “Credit Agreement”) among
Healthcare Realty Trust Incorporated, a Maryland corporation (the “Borrower”),
the Lenders identified therein and the Administrative Agent. Capitalized terms
used but not otherwise defined herein shall have the meanings provided in the
Credit Agreement.
RECITALS:
     WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed, subject
to certain terms and conditions, to make available Loans and Letters of Credit
to the Borrower;
     WHEREAS, each of the Guarantors is a direct or indirect wholly-owned
subsidiary or Specified Affiliate of the Borrower; and
     WHEREAS, in connection with the Credit Agreement, the Lenders have
required, among other things, each of the Guarantors to guarantee all of the
Borrower’s obligations arising under the Credit Agreement and the other Credit
Documents referred to therein;
     NOW, THEREFORE, for and in consideration of the execution and delivery by
the Lenders of the Credit Agreement, and other good and valuable consideration,
receipt whereof is hereby acknowledged, each Guarantor hereby agrees as follows:
     1. Guarantee of Payment. The Guarantors hereby irrevocably and
unconditionally guarantee, as primary obligors and not merely as surety on a
joint and several basis, to the Administrative Agent and the Lenders the prompt
payment, when due, by acceleration or otherwise, of the Indebtedness. For the
purposes hereof, “Indebtedness” shall mean, without duplication, (i) all
obligations of the Borrower (including interest accruing after an event of
bankruptcy or insolvency, regardless of whether such interest is allowed as a
claim under the Bankruptcy Code) to the Lenders and the Administrative Agent,
whenever arising, under the Credit Agreement, the Notes or the other Credit
Documents, (ii) all liabilities and obligations, whenever arising, owing from
the Borrower or any obligor to any Lender, or any affiliate of a Lender (even if
such Lender subsequently ceases to be a Lender under the Credit Agreement for
any reason), arising under any interest rate protection or currency exchange
agreement relating to the Obligations under the Credit Agreement or entered into
in the ordinary course of business and not for speculative purposes, and
(iii) any agreement between any Credit Party and any Lender of Affiliate of a
Lender governing the provision of treasury or cash management services,
including deposit accounts, funds transfer, automated clearinghouse, credit or
debit card, zero

 



--------------------------------------------------------------------------------



 



balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services, in
each case whether such Indebtedness is now existing or hereafter arising, due or
to become due, direct or indirect, absolute or contingent, and howsoever
evidenced, held or acquired, as such Indebtedness may be modified, extended,
renewed or replaced from time to time. The guaranty of the Guarantors as set
forth in this section is a guaranty of payment and not of collection.
     Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents, the obligations of each Guarantor hereunder shall
be limited to an aggregate amount equal to the largest amount that would not
render its obligations hereunder subject to avoidance under Section 548 of the
United States Bankruptcy Code or any comparable provisions of any applicable
state law.
     2. Release of Collateral, Parties Liable, etc. Each of the Guarantors
agrees that the whole or any part of the security now or hereafter held for the
Indebtedness may be exchanged, compromised, released or surrendered from time to
time; that neither the Administrative Agent nor the Lenders shall have any
obligation to protect, perfect, secure or insure any Liens now or hereafter held
for the Indebtedness or the properties subject thereto; that the time or place
of payment of the Indebtedness may be changed or extended, in whole or in part,
to a time certain or otherwise, and may be renewed or accelerated, in whole or
in part; that the Borrower may be granted indulgences generally; that any
provisions of the Credit Documents or any other documents executed in connection
with this transaction, may be modified, amended or waived; that any party liable
for the payment of the Indebtedness may be granted indulgences or released; and
that any deposit balance for the credit of the Borrower or any other party
liable for the payment of the Indebtedness or liable upon any security therefor
may be released, in whole or in part, at, before and/or after the stated,
extended or accelerated maturity of the Indebtedness, all without notice to or
further assent by the Guarantors, who shall remain bound thereon,
notwithstanding any such exchange, compromise, surrender, extension, renewal,
acceleration, modification, indulgence or release.
     3. Waiver of Rights. Each of the Guarantors expressly waives: (a) notice of
acceptance of this Guaranty by the Administrative Agent and the Lenders and of
all extensions of credit to the Borrower by the Administrative Agent or any
Lender; (b) presentment and demand for payment of any of the Indebtedness;
(c) protest and notice of dishonor or of default to such Guarantor or to any
other party with respect to the Indebtedness or with respect to any security
therefor; (d) notice of the Administrative Agent or any Lender obtaining,
amending, substituting for, releasing, waiving or modifying the Indebtedness,
any security interest, Liens, or the encumbrances now or hereafter securing the
Indebtedness, or the Administrative Agent’s or any Lender’s subordinating,
compromising, discharging or releasing such security interests, Liens or
encumbrances; (e) all other notices to which such Guarantor might otherwise be
entitled; (f) demand for payment under this Guaranty; and (g) any right to
assert against the Administrative Agent or any Lender, as a defense,
counterclaim, set-off, or cross-claim any defense (legal or equitable), set-off,
counterclaim or claim which such Guarantor may now or hereafter have against the
Administrative Agent or any Lender or the Borrower, but such waiver shall not
prevent such Guarantor from asserting against the Administrative Agent or any
Lender in a separate action, any claim, action, cause of action, or demand that
such Guarantor might have, whether or not arising out of this Guaranty.

 



--------------------------------------------------------------------------------



 



     4. Primary Liability of Guarantors. Each of the Guarantors agrees that this
Guaranty may be enforced by the Administrative Agent and the Lenders without the
necessity at any time of resorting to or exhausting any other security or
collateral and without the necessity at any time of having recourse to the Notes
or any collateral now or hereafter securing the Indebtedness or otherwise, and
each of the Guarantors hereby waives the right to require the Administrative
Agent and the Lenders to proceed against the Borrower or any other person
(including a co-guarantor) or to require the Administrative Agent and the
Lenders to pursue any other remedy or enforce any other right. In addition, each
of the Guarantors hereby waives and renounces any and all rights it has or may
have for subrogation, indemnity, reimbursement or contribution against the
Borrower for amounts paid under this Guaranty. This waiver is expressly intended
to prevent the existence of any claim in respect of such subrogation, indemnity,
reimbursement or contribution by a Guarantor against the estate of the Borrower
within the meaning of Section 101 of the United States Bankruptcy Code, and to
prevent such Guarantor from being deemed a “creditor” of the Borrower in respect
of such subrogation, indemnity, reimbursement or contribution within the meaning
of Section 547(b) of the United States Bankruptcy Code in the event of a
subsequent case involving the Borrower. Each of the Guarantors further agrees
that nothing contained herein shall prevent the Administrative Agent or the
Lenders from suing on the Notes or foreclosing its security interest in or Lien
on any collateral now or hereafter securing the Indebtedness or from exercising
any other rights available to the Administrative Agent or the Lenders under the
Notes, or any other instrument of security if neither the Borrower nor the
Guarantors timely perform the obligations of the Borrower thereunder, and the
exercise of any of the aforesaid rights and the completion of any foreclosure
proceedings shall not constitute a discharge of any Guarantor’s obligations
hereunder; it being the purpose and intent of each of the Guarantors that such
Guarantor’s obligations hereunder shall be absolute, independent and
unconditional under any and all circumstances. Neither the Guarantors’
obligations under this Guaranty nor any remedy for the enforcement thereof shall
be impaired, modified, changed or released in any manner whatsoever by an
impairment, modification, change, release or limitation of the liability of the
Borrower, by reason of the Borrower’s bankruptcy or insolvency or by reason of
the invalidity or unenforceability of all or any portion of the Indebtedness.
Each of the Guarantors acknowledges that the term “Indebtedness” as used herein
includes any payments made by the Borrower to the Administrative Agent or any
Lender and subsequently recovered by the Borrower or a trustee for the Borrower
pursuant to the Borrower’s bankruptcy or insolvency and that the guaranty of
each of the Guarantors hereunder shall be reinstated to the extent of such
recovery.
     5. Attorneys’ Fees and Costs of Collection. If at any time or times after
the occurrence of an Event of Default the Administrative Agent or the Lenders
employ counsel to pursue collection, to intervene, to sue for enforcement of the
terms hereof or of the Notes, or to file a petition, complaint, answer, motion
or other pleading in any suit or proceeding relating to this Guaranty or the
Notes, then in such event, all of the reasonable attorneys’ fees relating
thereto shall be an additional liability of the Guarantors to the Administrative
Agent and the Lenders hereunder, payable on demand.
     6. Security Interests and Setoff. As security for such Guarantor’s
obligations hereunder, each Guarantor agrees that in the event such Guarantor
fails to pay its obligations hereunder when due and payable under this Guaranty,
(a) any of such Guarantor’s assets of any kind, nature or description
(including, without limitation, deposit accounts) in the possession, control or
custody of the Administrative Agent or any Lender may, without prior notice (but
promptly confirmed in writing by the Administrative Agent or such Lender, as
applicable, to

 



--------------------------------------------------------------------------------



 



such Guarantor, provided that failure to provide such written confirmation will
not affect the liabilities of such Guarantor hereunder) to such Guarantor, be
reduced to cash or the like and applied by the Administrative Agent or such
Lender in reduction or payment of such Guarantor’s obligations hereunder; and
(b) the Administrative Agent and each Lender shall have the right, immediately
and without further action by them, to set off pro tanto against the
Indebtedness all money owed by the Administrative Agent or such Lender in any
capacity to such Guarantor, whether or not due, and the Administrative Agent or
such Lender shall be deemed to have made a charge against any such money
immediately upon the occurrence of such obligation becoming due even though such
charge is made or entered on the books of the Administrative Agent or such
Lender subsequent thereto.
     7. Term of Guarantee; Warranties. This Guaranty shall continue in full
force and effect until the Indebtedness is fully and indefeasibly paid,
performed and discharged and all Commitments under the Credit Agreement shall
have been terminated. This Guaranty covers the Indebtedness whether presently
outstanding or arising subsequent to the date hereof including all amounts
advanced by the Administrative Agent or any Lender in stages or installments.
Each Guarantor warrants and represents to the Administrative Agent (i) that such
Guarantor is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation, (ii) that such
Guarantor has all corporate powers and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted, (iii) that the execution and delivery by such Guarantor of this
Guaranty and the other Credit Documents to which it is a party and the
performance by such Guarantor of its obligations hereunder and thereunder are
within the corporate power of such Guarantor, have been duly authorized by all
necessary corporate action, require no action by or in respect of, or filing
with, any governmental body, agency or official (except for any such action or
filing that has been taken and is in full force and effect) and do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the certificate of incorporation or bylaws (or other
constitutional documents) of such Guarantor or of any material agreement,
judgment, injunction, order, decree, or other material instrument binding upon
such Guarantor or result in the creation or imposition (other than pursuant to
the Credit Documents) of any Lien on any asset of such Guarantor and (iv) that
this Guaranty and the other Credit Documents to which such Guarantor is a party
constitute valid and binding agreements of such Guarantor and, when executed and
delivered will constitute valid and binding obligations of such Guarantor
enforceable in accordance with their terms.
     8. Further Representations and Warranties. Each Guarantor agrees that the
Administrative Agent and the Lenders will have no obligation to investigate the
financial condition or affairs of the Borrower for the benefit of such Guarantor
nor to advise such Guarantor of any fact respecting, or any change in, the
financial condition or affairs of the Borrower which might come to the knowledge
of the Administrative Agent or any Lender at any time, whether or not the
Administrative Agent or any Lender knows or believes or has reason to know or
believe that any such fact or change is unknown to such Guarantor or might (or
does) materially increase the risk of such Guarantor as guarantor or might (or
would) affect the willingness of such Guarantor to continue as guarantor with
respect to the Indebtedness.
     9. Additional Liability of Guarantors. If any Guarantor is or becomes
liable for any indebtedness owing by the Borrower to the Administrative Agent or
any Lender by endorsement or otherwise other than under this Guaranty, such
liability shall not be in any manner impaired or reduced hereby but shall have
all and the same force and effect it would have had if this

 



--------------------------------------------------------------------------------



 



Guaranty had not existed and such Guarantor’s liability hereunder shall not be
in any manner impaired or reduced thereby.
     10. Cumulative Rights. All rights of the Administrative Agent and the
Lenders hereunder or otherwise arising under any documents executed in
connection with or as security for the Indebtedness are separate and cumulative
and may be pursued separately, successively or concurrently, or not pursued,
without affecting or limiting any other right of the Administrative Agent or any
Lender and without affecting or impairing the liability of the Guarantors.
     11. Usury. Notwithstanding any other provisions herein contained, no
provision of this Guaranty shall require or permit the collection from any
Guarantor of interest in excess of the maximum rate or amount that such
Guarantor may be required or permitted to pay pursuant to any applicable law. In
the event any such interest is collected, it shall be applied in reduction of
the Guarantor’s obligations hereunder, and the remainder of such excess
collected shall be returned to the Guarantors once such obligations have been
fully satisfied.
     12. The Administrative Agent. In acting under or by virtue of this
Guaranty, the Administrative Agent shall be entitled to all the rights,
authority, privileges and immunities provided in Article VIII of the Credit
Agreement, all of which provisions are incorporated by reference herein with the
same force and effect as if set forth herein. Each of the Guarantors hereby
releases the Administrative Agent from any liability for any act or omission
relating to this Guaranty, except such as may result from the Administrative
Agent’s gross negligence or willful misconduct.
     13. Successors and Assigns. This Guaranty shall be binding on and
enforceable against each Guarantor and its successors and assigns. This Guaranty
is intended for and shall inure to the benefit of the Administrative Agent and
each Lender and each and every person who shall from time to time be or become
the owner or holder of any of the Indebtedness, and each and every reference
herein to “Administrative Agent” or “Lender” shall include and refer to each and
every successor or assignee of the Administrative Agent or any Lender at any
time holding or owning any part of or interest in any part of the Indebtedness.
This Guaranty shall be transferable and negotiable with the same force and
effect, and to the same extent, that the Indebtedness is transferable and
negotiable, it being understood and stipulated that upon assignment or transfer
by the Administrative Agent or any Lender of any of the Indebtedness the legal
holder or owner of the Indebtedness (or a part thereof or interest therein thus
transferred or assigned by the Administrative Agent or any Lender) shall (except
as otherwise stipulated by the Administrative Agent or any such Lender in its
assignment) have and may exercise all of the rights granted to the
Administrative Agent or such Lender under this Guaranty to the extent of that
part of or interest in the Indebtedness thus assigned or transferred to said
person. Each Guarantor expressly waives notice of transfer or assignment of the
Indebtedness, or any part thereof, or of the rights of the Administrative Agent
or any Lender hereunder. Failure to give notice will not affect the liabilities
of the Guarantors hereunder.
     14. Application of Payments. The Administrative Agent and each Lender shall
apply any payments received pursuant to this Guaranty as set forth in
Section 7.02 of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



     15. Modifications. This Guaranty and the provisions hereof may be changed,
discharged or terminated only by an instrument in writing signed by each of the
Guarantors affected thereby and the Administrative Agent.
     16. Discharge and Release. In the event that (i) any Guarantor is sold as
contemplated by Section 6.08(b) of the Credit Agreement, (ii) this Guaranty or
any portion hereof is released as contemplated by Section 9.01(a)(vi) of the
Credit Agreement or (iii) the indebtedness shall have been paid in full and the
obligations of the Lenders to extend credit to the Borrower under the Credit
Agreement shall have terminated, the Administrative Agent, on behalf of the
Lenders, shall discharge and release the relevant Guarantor(s) from all of its
obligations under this Guaranty. Upon any such release and discharge, the
Administrative Agent, on behalf of the Lenders, will execute and deliver to the
relevant Guarantor(s) such documents as such Guarantor(s) shall reasonably
request to evidence such discharge and release.
     17. Notices. All communications provided for herein shall be made as set
forth in Section 9.02 of the Credit Agreement.
     18. Severability. If any provision of this Guaranty is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Guaranty shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     19. Applicable Law; Consent to Jurisdiction and Venue; Waiver of Jury
Trial.
     (a) GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     (b) SUBMISSION TO JURISDICTION. EACH OF THE UNDERSIGNED GUARANTORS
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER CREDIT
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS GUARANTY OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY

 



--------------------------------------------------------------------------------



 



OR ANY OTHER CREDIT DOCUMENT AGAINST THE GUARANTOR OR ANY OTHER CREDIT PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (c) WAIVER OF VENUE. EACH OF THE UNDERSIGNED GUARANTORS IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER CREDIT
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH OF THE UNDERSIGNED GUARANTORS IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 17
ABOVE. NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
     (e) WAIVER OF JURY TRIAL. EACH OF THE UNDERSIGNED GUARANTORS HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER CREDIT DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH OF THE UNDERSIGNED GUARANTORS (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT AND THE
OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
     20. Headings. The headings in this instrument are for convenience of
reference only and shall not limit or otherwise affect the meaning of any
provisions hereof.
     21. Counterparts. This Guaranty may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each
constituting an original, but all together one and the same instrument.
     22. Rights of the Required Lenders. All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders.
     23. Entire Agreement. THIS GUARANTY AND THE OTHER CREDIT DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR

 



--------------------------------------------------------------------------------



 



SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Guarantors has caused this Guaranty to be
duly executed as of the date first above written.

                  [GUARANTOR],
a                                          , as Guarantor    
 
           
 
  By:       
 
  Name:      
 
  Title:      

 



--------------------------------------------------------------------------------



 



Exhibit 9.07
FORM OF ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Amended and Restated Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
     For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

             
1.
  Assignor[s]:    
 
     
 
           
 
     
 
   
 
           
2.
  Assignee[s]:        
 
     
 
   
 
           
 
     
 
   

 



--------------------------------------------------------------------------------



 



                  [for each Assignee, indicate [Affiliate][Approved Fund] of
[identify Lender]]
 
           
3.
  Borrower(s):        
 
     
 
   
 
            4.   Administrative Agent: Bank of America, N.A., as the
Administrative Agent under the Credit Agreement
 
            5.   Credit Agreement: Credit Agreement (as amended, modified,
supplemented and extended from time to time, the “Credit Agreement”) dated as of
September 30, 2009 among Healthcare Realty Trust Incorporated, a Maryland
corporation (the “Borrower”), the Lenders identified therein, the Lenders
indentified therein, and Bank of America, N.A., as Administrative Agent, L/C
Issuer, and Swing Line Lender
 
            6.   Assigned Interest[s]:

                              Aggregate   Amount of   Percentage            
Amount of   Revolving   Assigned of             Revolving   Commitments/  
Revolving             Commitments/   Revolving   Commitments/            
Revolving Loans   Loans   Revolving   CUSIP Assignor[s]   Assignee[s]   for all
Lenders   Assigned   Loans   Number
  
      $
 
  $
 
    %   
  
      $
 
  $
 
    %   
  
      $
 
  $
 
    %   

             
[7.
  Trade Date:             ]
 
   

Effective Date:                                         , 20___ [TO BE INSERTED
BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Title:   

            ASSIGNEE
[NAME OF ASSIGNEE]
   

 



--------------------------------------------------------------------------------



 



            By:           Title:   

[Consented to and]1 Accepted:
BANK OF AMERICA, N.A.,
   as Administrative Agent

         
By:
       
 
       
 
  Title:    

[Consented to:]2
HEALTHCARE REALTY TRUST INCORPORATED

         
By:
       
 
       
 
  Title:    

 

1   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   2   To be added only if the consent of the
Borrower and/or other parties (e.g. Swing Line Lender, L/C Issuer) is required
by the terms of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1 Assignor. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Credit Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.
          1.2. Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under [Section
10.06(b)(iii), (v) and (vi)] of the Credit Agreement (subject to such consents,
if any, as may be required under [Section 10.06(b)(iii)] of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section ___thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not

 



--------------------------------------------------------------------------------



 



taking action under the Credit Documents, and (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Documents are required to be performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.
          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 